                               Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 1 of 91
 Fill in this information to identify the case:

 Debtor name            Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:                       SOUTHERN DISTRICT OF TEXAS

 Case number (if known)               19-32238
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        5,271,315.10

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $        5,271,315.10


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $        3,455,000.00


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          225,103.01

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      17,211,961.38


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        20,892,064.39




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 2 of 91
 Fill in this information to identify the case:

 Debtor name          Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32238
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest

 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number


            3.1.     Amegy Bank                                             Operating                        5851                                    $8,255.00




            3.2.     Amegy Bank                                             Disbursement                     3288                                           $0.00




            3.3.     Amegy Bank                                             Payroll                          2773                                           $0.00



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                     $8,255.00
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Addison Office lease deposit                                                                                                  $11,049.62
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 3 of 91

 Debtor            Legacy Measurement Solutions, Inc.                                          Case number (If known) 19-32238
                   Name




            7.2.     Okarche Office lease deposit                                                                                        $4,500.00




            7.3.     Shreveport Office lease deposit                                                                                     $3,405.48




            7.4.     The Woodlands Office lease deposit                                                                                $24,225.00



                     213 Investments-Tyler
            7.5.     (six months advanced rent)                                                                                      $125,000.00



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment
                     Rent
                     Addison Tower Investment Co. (Addison, TX) $25,686
                     Parkwood Holdings LTD (The Woodlands, TX) $11,758
                     Petroleum Square LLC (Shreveport, LA) $4,334
                     SBIBC LLC (Brookfield, OH) $3,605
                     213 Investments (Tyler, TX) $26,405
                     P&M Parkway (Brookfield, OH) $18,501
                     Kudron Land & Development (Okarche, OK) $4,950
            8.1.     ABM Investments Ltd (Wooster, OH) $1,800                                                                          $97,039.00




 9.         Total of Part 2.                                                                                                      $265,219.10
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.
 11.        Accounts receivable
            11a. 90 days old or less:                        2,538,662.00    -                                0.00 = ....          $2,538,662.00
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                              626,111.00   -                               0.00 =....              $626,111.00
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                     $3,164,773.00
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                page 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 4 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                               Case number (If known) 19-32238
                Name


     Yes Fill in the information below.

 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

     No. Go to Part 6.
     Yes Fill in the information below.
           General description                        Date of the last           Net book value of      Valuation method used      Current value of
                                                      physical inventory         debtor's interest      for current value          debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           See attached Exhibit
           "Inventory"
           Midland $60,307.00
           Tyler $3,556,989.00                        03/12/2019                        $3,617,296.00   Liquidation                            Unknown



 20.       Work in progress
           See attached Exhibit
           "Inventory"
           Tyler $567,262.00                          n/a                                $567,262.00    Liquidation                            Unknown



 21.       Finished goods, including goods held for resale
           See attached Exhibit
           "Inventory"
           Midland $430,636.00
           Tyler $5,628.00                            03/12/2019                         $436,264.00    Liquidation                            Unknown



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                                     $0.00
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
            No
            Yes
 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
            No
            Yes. Book value                                         Valuation method                       Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
            No
            Yes
 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

     No.    Go to Part 7.
     Yes Fill in the information below.

 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?


Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 3
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                        Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 5 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                            Case number (If known) 19-32238
                Name


     No. Go to Part 8.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
                                                                              debtor's interest      for current value          debtor's interest
                                                                              (Where available)

 39.       Office furniture
           See Attached Exhibit B39
           Dallas $66,273.26
           Shreveport $9,731.18                                                       $76,004.44     Liquidation                            Unknown



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software

 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles

 43.       Total of Part 7.                                                                                                                      $0.00
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
            No
            Yes
 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
            No
            Yes
 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used      Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value          debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           See Attached Exhibit B50
           Dallas $1,794.89
           Tyler $84,770.16                                                           $86,565.05     Liquidation                            Unknown




 51.       Total of Part 8.                                                                                                                  $0.00
           Add lines 47 through 50. Copy the total to line 87.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 6 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                            Case number (If known) 19-32238
                Name

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used      Current value of
           property                                       extent of           debtor's interest      for current value          debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.
           55.1. Leasehold
                     Improvements at
                     8521 FM 850
                     Tyler, TX 75707
                     (Lessor is 213
                     Investments)                         Lessee                            $0.00    N/A                                            $0.00


           55.2.     Leasehold
                     Improvements at
                     116 East Liberty
                     Street
                     2nd Floor
                     Wooster, OH
                     (Lessor is ABM
                     Investments)                         Lessee                            $0.00                                                   $0.00


           55.3.     Leasehold
                     Improvements at
                     16515 Addison Road
                     Suite 800
                     Addison, TX
                     (Lessor is Addison
                     Tower Investments)                   Lessee                      $61,642.72                                                    $0.00


           55.4.     Leasehold
                     Improvements at
                     14330 Evans Road
                     Okarche, OK
                     (Lessor is Kudron
                     Land & Development)                  Lessee                            $0.00                                                   $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 7 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                           Case number (If known) 19-32238
                Name

           55.5.     Leasehold
                     Improvements at
                     4331 Brantner Road
                     DCP Yard
                     Colorado
                     (Lessor is Lundvall
                     Enterprises, Inc.)                   Lessee                            $0.00                                         $0.00


           55.6.     Leasehold
                     Improvements at
                     6882 Parkway Drive
                     Brookfield, OH
                     (Lessor/Landlord is
                     P&M Parkway
                     Associates)
                     (Debtor's Lease is
                     currently subleased
                     to Budco Realty,                     Lessee/Tenant/
                     LLC)                                 Sub-Lessor                        $0.00                                         $0.00


           55.7.     Leasehold
                     Improvements at
                     10077 Grogans Mill
                     Road
                     Suite 200
                     The Woodlands, TX
                     (Lessor is Parkwood
                     Holding)                             Lessee                            $0.00                                         $0.00


           55.8.     Leasehold
                     Improvements at
                     10 74th Street East
                     Williston, ND
                     (Lessor/Landlord is
                     Pat Hegleson)
                     (Debtor's Lease is
                     currently subleased
                     to Trigger Energy,                   Lessee/Tenant/
                     Inc.)                                Sublandlord                       $0.00                                         $0.00


           55.9.     Leasehold
                     Improvements at
                     1324 N. Hearne
                     Avenue
                     Suite 210
                     Shreveport, LA
                     (Lessor is Petroleum
                     Square)                              Lessee                            $0.00                                         $0.00




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 6
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 8 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                           Case number (If known) 19-32238
                Name

            55.10 Leasehold
            .     Improvements at
                     6884 Parkway Drive
                     Brookfield, OH
                     (Lessor is SBIBC
                     LLC)
                     (Debtor's Lease is
                     currently subleased                  Lessee/Sublea
                     to ...)                              se Lessor                         $0.00                                                $0.00




 56.        Total of Part 9.                                                                                                                  $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                               Current value of
                                                                                                                               debtor's interest


 71.        Notes receivable
            Description (include name of obligor)

 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

            Deferred Taxes                                                                     Tax year multiple                      $1,833,068.00



 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

 75.        Other contingent and unliquidated claims or causes of action of
            every nature, including counterclaims of the debtor and rights to
            set off claims

 76.        Trusts, equitable or future interests in property

 77.        Other property of any kind not already listed Examples: Season tickets,
            country club membership
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 7
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                          Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 9 of 91

 Debtor         Legacy Measurement Solutions, Inc.                                           Case number (If known) 19-32238
                Name



 78.       Total of Part 11.                                                                                                   $1,833,068.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                             page 8
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                               Best Case Bankruptcy
                           Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 10 of 91

 Debtor          Legacy Measurement Solutions, Inc.                                                                  Case number (If known) 19-32238
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                              $8,255.00

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $265,219.10

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,164,773.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                               $0.00

 88. Real property. Copy line 56, Part 9.........................................................................................>                                $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +              $1,833,068.00

 91. Total. Add lines 80 through 90 for each column                                                         $5,271,315.10            + 91b.                      $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $5,271,315.10




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                           page 9
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                  Best Case Bankruptcy
Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 11 of 91


                      EXHIBIT - INVENTORY
             (Relates to Schedule B Nos. 19 through 25)

     19. Raw Materials
     Midland                                    $    60,307.00
     Tyler                                      $ 3,556,989.00
     Total Raw Materials                        $ 3,617,296.00


     20. WIP
     Tyler                                      $   567,262.00
     Total WIP                                  $   567,262.00


     21. Finished Goods
     Midland                                    $   430,636.00
     Tyler                                      $     5,628.00
     Total Finished Goods                       $   436,264.00


     22. Inventory Reserve                      $   (622,401.68)


     23.Total Inventory                         $ 3,998,420.32
Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 12 of 91




             EXHIBIT – ASSETS
(Relates to Schedule B Nos. 39, 50 and 55)
                        Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 13 of 91



Account                              Location       Description                               In Svc Date   Net Book Value
10230 - Office Furniture & Equip   2900-Dallas TX   Server Migration Project                   09/30/17     $      48,675.89
10230 - Office Furniture & Equip   2900-Dallas TX   New Website Develpoment & Construction     05/31/16     $       1,319.11
10230 - Office Furniture & Equip   2900-Dallas TX   ADDISON OFFICE FURNITURE                   12/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   ADDISON OFFICE FURNITURE                   11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   ADDISON OFFICE FURNITURE                   11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   CONFERENCE PHONE                           11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   IT CONSULTING FEES RELATED TO FAS #1701    11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK CABLE FOR NEW CONF ROOM            11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NEW PHONE SYSTEM FOR ADDISON LOBBY         11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   WIRELESS GATEWAY SYSTEM                    11/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SMARTUPS 2200VA 2URM                       08/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SMARTUPS 2200VA 2URM                       08/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TIME CLOCK PLUS SOFTWARE                   07/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TIMER PRO SOFTWARE                         06/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   INFORMA -FORMS SOFTWARE                    04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   MBPRO 13"RD2.7GHZI5                        04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   THINKPADS TP 17/2.1 2C148                  04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   ZBOOK I7/2.8 17.3 8GB                      04/30/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESIGN II SOFTWARE PERM LIC                03/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   POWER EDGE T320 SERVER                     03/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   VAULT PRO 2015-SOFTWARE                    03/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   CLJ PRINTER CP4025N                        02/28/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   CLJ PRINTER CP4025N                        02/28/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK I5-3340                          02/28/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650PB I5/2.6 15.6 4GB                      01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650PB I5/2.6 15.6 4GB                      01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650PB I5/2.6 15.6 4GB                      01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650PB I5/2.6 15.6 4GB                      01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650PB I5/2.6 15.6 4GB                      01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SBUY PRO 650/I5 15.6 4GB                   01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SBUY PRO 650/I5 15.6 4GB                   01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SBUY PRO 650/I5 15.6 4GB                   01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SLP SQLSERVER                              01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SLP SQLSERVER                              01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO 3 I5                           01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO 3 I5                           01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   T540P I5-4300M                             01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TD PEDGR320 IX-E5-14                       01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   ZBOOK (3) I7/2.1 17.3 8GB                  01/31/15     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14"LED NOTEBOOK                            12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14"LED NOTEBOOK                            12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14"LED NOTEBOOK                            12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14"LED NOTEBOOK                            12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14"LED NOTEBOOK                            12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   850EB 17/2.1 16GB                          12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   850EB 17/2.1 16GB                          12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   850EB 17/2.1 16GB                          12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK I5-3340M                         12/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   14" LED NOTEBOOK-INTELC                    11/30/14     $            -
                        Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 14 of 91


Account                              Location       Description                      In Svc Date   Net Book Value
10230 - Office Furniture & Equip   2900-Dallas TX   600P TWR I5/3.2                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   600P TWR I5/3.2                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   600P TWR I5/3.2                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   600P TWR I5/3.2                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   600P TWR I5/3.2                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   AUTOCAD 2015 LT                   11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   AUTOCAD 2015 PREMIUM              11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   CORP SIGNATURE MGR(SFTWR)         11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   PLANT PROFESSIONAL SFTWR/LC       11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SBUY ELITE 850/I5                 11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO 3 I5                  11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO 3 I5                  11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   T540P I5-4300M 4G                 11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TLP-C AB PRO 11 WIN/MAC(SFTWR)    11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TP X1 17/2.1 2C 8GB               11/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   2-600P TWR I5/3.2 4GB             10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   650 i5/2.5 15.6                   10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650 GI                 10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   INFORMA SOFTWARE                  10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   MBPRO13                           10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   PSQLV11 SERVER WIN64              10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO3                      10/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650GI                  09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   IP450/335                         09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   MBAIR13.1                         09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURN                       09/30/14     $         154.08
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURN                       09/30/14     $         167.70
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURN                       09/30/14     $         779.72
10230 - Office Furniture & Equip   2900-Dallas TX   SLP SQSVR                         09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO3                      09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   VOY LEG CSB335                    09/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   2960S 48GIGE                      08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 400GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                  08/31/14     $            -
                        Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 15 of 91


Account                              Location       Description                     In Svc Date   Net Book Value
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                 08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                 08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                 08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                 08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PRODESK 650GI                 08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   MS OPERATING SYST-LIC            08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 08/31/14     $       2,991.60
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 08/31/14     $          53.80
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 08/31/14     $         221.33
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 08/31/14     $          93.01
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 08/31/14     $         100.47
10230 - Office Furniture & Equip   2900-Dallas TX   POLYCOM IP335                    08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   PWREDGE T320                     08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SURFACE PRO 3                    08/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HIVE AP330                       07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HIVE AP330                       07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP ELITEDESK 800 G1              07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP WORKSTATION                   07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   IT HARDWARE/CISCO                07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   IT RACK MOUNT KIT                07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP                           07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NITRO PERM LIC                   07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 07/31/14     $         214.08
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 07/31/14     $         204.14
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                 07/31/14     $         228.60
10230 - Office Furniture & Equip   2900-Dallas TX   SLP WIN ENTERPRISE               07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SLP WIN SVR                      07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOKS 53 PAN                07/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP- 600P TWR I5/3.2         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP- 600P TWR I5/3.2         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP- 600P TWR I5/3.2         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP- 600P TWR I5/3.2         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP- 600P TWR I5/3.2         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HP PROBOOK 650G1                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -650 I5/2.5 15.6          04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUY T510 ENERGY STAR    04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUY T510 ENERGY STAR    04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUY T510 ENERGY STAR    04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUY T510 ENERGY STAR    04/30/14     $            -
                        Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 16 of 91


Account                              Location       Description                                 In Svc Date   Net Book Value
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUY T510 ENERGY STAR                04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUYPRO 650/I5                       04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUYPRO 650/I5                       04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUYPRO 650/I5                       04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUYPRO 650/I5                       04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -SBUYPRO 650/I5                       04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP -WIN8/128G/4GDRDR3                    04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE-HQ                          04/30/14     $         408.75
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE-HQ                          04/30/14     $       2,937.55
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE-HQ                          04/30/14     $         758.23
10230 - Office Furniture & Equip   2900-Dallas TX   SIGN                                         04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK S3                                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK S3                                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK S3                                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK S3                                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TOUGHBOOK S3                                 04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TRADE SHOW BOOTH                             04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   WIN8 -DVD                                    04/30/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   ACCESS PERM LIC                              03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP 600p TWR I5/3.2                      03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP 600p TWR I5/3.2                      03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP 600p TWR I5/3.2                      03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP 600p TWR I5/3.2                      03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP 6570 NB I5/2.6                        03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP 6570 NB I5/2.6                        03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   LAPTOP 6570 NB I5/2.6                        03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   OFFICE FURNITURE                             03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SIGNAGE - LEGACY                             03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SOLARWINDS MONITORING STFWR                  03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   TV/MONITORS                                  03/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   CHECK PRINTER TRAY                           02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP PRODESK 400 GI                       02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP PRODESK 400 GI                       02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP-ACCTING                              02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   DESKTOP-ACCTING                              02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK SWITCHES                             02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK SWITCHES                             02/28/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SERVER PWR T320 X-E5-14                      01/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   WIRELESS EQUIP                               01/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   WIRELESS NETWORK                             01/31/14     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HARDWARE-END USER                            12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   HARDWARE-END USER                            12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK-VOIP                                 12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK-VOIP                                 12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK-VOIP                                 12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   NETWORK-VOIP                                 12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SOFTWARE                                     12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SOFTWARE-ENTERPRISE                          12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SOFTWARE-ENTERPRISE                          12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   SOFTWARE-ENTERPRISE                          12/31/13     $            -
10230 - Office Furniture & Equip   2900-Dallas TX   AIRWATCH SOFTWARE LICENSE FOR CELL PHONES    11/30/13     $           7.52
10230 - Office Furniture & Equip   2900-Dallas TX   CISCO 1841 ADV SECURITY BUNDLE ROUTER        11/30/13     $          33.32
10230 - Office Furniture & Equip   2900-Dallas TX   COMPUTERS                                    11/30/13     $           3.03
10230 - Office Furniture & Equip   2900-Dallas TX   COMPUTERS AND SOFTWARE...TABLETS             11/30/13     $          74.35
10230 - Office Furniture & Equip   2900-Dallas TX   LAN BASE AND STACK MODULE                    11/30/13     $          12.44
10230 - Office Furniture & Equip   2900-Dallas TX   POLYCOM I 335 SIP 2 LINE IP335 PHONE         11/30/13     $           2.47
                        Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 17 of 91


Account                                Location          Description                                           In Svc Date   Net Book Value
10230 - Office Furniture & Equip     2900-Dallas TX      POLYCOM I 335 SIP 2 LINE IP335 PHONE                   11/30/13     $           1.16
10230 - Office Furniture & Equip     2900-Dallas TX      POLYCOM I 335 SIP 2 LINE IP335 PHONE                   11/30/13     $           1.66
10230 - Office Furniture & Equip     2900-Dallas TX      POLYCOM I 335 SIP 2 LINE IP335 PHONE                   11/30/13     $           1.53
10230 - Office Furniture & Equip     2900-Dallas TX      POLYCOM I 335 SIP 2 LINE IP335 PHONE                   11/30/13     $           1.21
10230 - Office Furniture & Equip     2900-Dallas TX      POLYCOM I 335 SIP 2 LINE IP335 PHONE                   11/30/13     $           1.87
10230 - Office Furniture & Equip     2900-Dallas TX      SAGE FAS SOFTWARE                                      11/30/13     $           4.78
10230 - Office Furniture & Equip     2900-Dallas TX      SFP LAN BASE                                           09/30/13     $          17.80
10230 - Office Furniture & Equip     2900-Dallas TX      19 Gray Fabric Panels                                  07/31/13     $          21.52
10230 - Office Furniture & Equip     2900-Dallas TX      AGAS.RCG PROJECT - AP INVOICES                         07/31/13     $       2,026.93
10230 - Office Furniture & Equip     2900-Dallas TX      AGAS/RCG PROJECT LABOR                                 07/31/13     $         537.51
10230 - Office Furniture & Equip     2900-Dallas TX      EPSR - JWM PROJECT LABOR                               07/31/13     $         492.71
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - MIDLAND                                       07/31/13     $           8.20
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - MIDLAND                                       07/31/13     $          11.46
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $          11.99
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $           9.94
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $          11.96
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $          10.84
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $          10.44
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - SHREVEPORT                                    07/31/13     $          13.53
10230 - Office Furniture & Equip     2900-Dallas TX      LAPTOP - VAN BUREN                                     07/31/13     $          15.64
10230 - Office Furniture & Equip     2900-Dallas TX      New Furniture for OKC Office                           07/31/13     $         919.25
10230 - Office Furniture & Equip     2900-Dallas TX      Office desk - Shreveport                               07/31/13     $          18.29
10230 - Office Furniture & Equip     2900-Dallas TX      SCADA SOFTWARE                                         07/31/13     $       1,263.77
10230 - Office Furniture & Equip     2900-Dallas TX      table/chairs, lamps, 1 credenza, 1 hutch, 1 desk, 2    07/31/13     $       1,418.08
10230 - Office Furniture & Equip     2900-Dallas TX      TRADE SHOW EQUIPMENT                                   07/31/13     $            -
                                                                                                                             $      66,273.26

Account                                 Location         Description                                           In Svc Date   Net Book Value
10230 - Office Furniture & Equip   2900-Shreveport, LA   Office Furniture                                       03/31/17     $       9,731.18
                                                                                                                                    $9,731.18


                                                                                                                    TOTAL $         76,004.44
             Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 18 of 91



Account                       Location       Description                                In Svc Date Net Book Value
10220 - Equipment & Tools   2900-Dallas TX   CAMERA -SECURITY SYSTEM                     03/31/15 $       1,794.89
                                                                                                    $     1,794.89

Account                       Location       Description                                In Svc Date   Net Book Value
10220 - Equipment & Tools   3350-Tyler TX    2nd store front partition                   07/31/13     $        11.16
10220 - Equipment & Tools   3350-Tyler TX    Low Headroom Lifting Beam (Model 10-10-8    04/30/16     $        43.37
10220 - Equipment & Tools   3350-Tyler TX    Original Equipment purchased with Land a    04/30/16     $    75,993.47
10220 - Equipment & Tools   3350-Tyler TX    Storage Racks                               04/30/16     $     2,768.90
10220 - Equipment & Tools   3350-Tyler TX    Warehouse Racks                             04/30/16     $     3,298.89
10220 - Equipment & Tools   3350-Tyler TX    Warehouse Racks                             04/30/16     $       733.40
10220 - Equipment & Tools   3350-Tyler TX    Warehouse Racks                             04/30/16     $     1,648.81
10220 - Equipment & Tools   3350-Tyler TX    Warehouse Racks (tax)                       04/30/16     $       272.16
                                                                                                      $    84,770.16

                                                                                          TOTAL       $    86,565.05
               Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 19 of 91



Account                             Location       Description                            In Svc Date   Net Book Value
10240 - Building & Improvements   2900-Dallas TX   ADDISON OFFICE EXPANSION                11/30/15     $    26,167.70
10240 - Building & Improvements   2900-Dallas TX   SERVER ROOM DOOR & OFFICE DOOR LOCKS    11/30/15     $     1,406.57
10250 - Leasehold Improvements    2900-Dallas TX   Woodlands office buildout               02/28/18     $     3,735.30
10250 - Leasehold Improvements    2900-Dallas TX   Woodlands office buildout               02/28/18     $     3,863.85
10250 - Leasehold Improvements    2900-Dallas TX   Woodlands office buildout               02/28/18     $    26,284.46
10250 - Leasehold Improvements    2900-Dallas TX   OFFICE BUILDOUT-HQ                      04/30/14     $       124.50
10250 - Leasehold Improvements    2900-Dallas TX   OFFICE BUILDOUT-HQ                      04/30/14     $        12.64
10250 - Leasehold Improvements    2900-Dallas TX   OFFICE BUILDOUT-HQ                      04/30/14     $        47.70
                                                                                                        $    61,642.72
                           Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 20 of 91
 Fill in this information to identify the case:

 Debtor name          Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)              19-32238
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
 2.1    Amegy Bank                                    Describe debtor's property that is subject to a lien                  $3,455,000.00                 Unknown
        Creditor's Name                               Lien on all assets
        1717 W. Loop S.
        Houston, TX 77027
        Creditor's mailing address                    Describe the lien
                                                      Secured Loan
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                             $3,455,000.0
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       0

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         Jason T. Lyod
         Porter Hedges LLP                                                                                     Line   2.1
         1000 Main St., 36th Floor
         Houston, TX 77002

         Joshua Wolfshohl
         Porter Hedges LLP                                                                                     Line   2.1
         1000 Main St., 36th Floor
         Houston, TX 77002

Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 21 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                         Case number (if know)   19-32238
              Name




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                 page 2 of 2
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 22 of 91
 Fill in this information to identify the case:

 Debtor name         Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)          19-32238
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                         $932.00        $932.00
           Carolyn M. Leck                                           Check all that apply.
           Canadian County Treasurer                                  Contingent
           201N Choctaw                                               Unliquidated
           El Reno, OK 73036                                          Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018 Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                    $216,261.44         $216,261.44
           Gary B. Barber                                            Check all that apply.
           Smith County Tax Office                                    Contingent
           PO Box 2011                                                Unliquidated
           Tyler, TX 75710                                            Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018 Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                   37652                               Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 23 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                              Case number (if known)          19-32238
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                        $436.48     $436.48
           Julian C. Whittington                                     Check all that apply.
           Sheriff and Ex-Officio Tax                                 Contingent
           Collector                                                  Unliquidated
           Parish of Bossier                                          Disputed
           PO Box 850
           Benton, LA 71006-0850
           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018 Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                       $7,473.09    $7,473.09
           Montgomery County Appraisal                               Check all that apply.
           District                                                   Contingent
           PO Box 2233                                                Unliquidated
           Conroe, TX 77305                                           Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     2018 Property Tax
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $26,405.00
           213 Investments, LLC                                                     Contingent
           PO Box 2528                                                              Unliquidated
           Longview, TX 75606                                                       Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $30,261.00
           A-1 SHEETMETAL INC                                                       Contingent
           5909 EAST 15TH STREET                                                    Unliquidated
           TULSA, OK 74112                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                          $0.00
           AAXION INC.                                                              Contingent
           PO Box 4322                                                              Unliquidated
           Tyler, TX 75712                                                          Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     ($55.68)
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 2 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 24 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,043.00
          ABB INC                                                             Contingent
          PO BOX 88868                                                        Unliquidated
          CHICAGO, IL 60695-1868                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,706.45
          ABBOTT VALVE & FITTING CO                                           Contingent
          P O BOX 632727                                                      Unliquidated
          CINCINNATI, OH 45263-2727                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,600.00
          ABM INVESTMENTS LTD                                                 Contingent
          1099 W MILLTOWN                                                     Unliquidated
          WOOSTER, OH 44691                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,835.00
          ACCURATE MANUFACTURING INC                                          Contingent
          2765 DAWSON RD                                                      Unliquidated
          TULSA, OK 74110-5035                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,997.86
          ACUREN INSPECTIONS INC                                              Contingent
          P O BOX 846313                                                      Unliquidated
          DALLAS, TX 75284-6313                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,686.00
          ADDISON TOWER INVESTMENT CO                                         Contingent
          12600 NORTHBOROUGH STE 280                                          Unliquidated
          HOUSTON, TX 77067                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,297.66
          ADE-WIFCOSTEEL PRODUCTS, INC                                        Contingent
          WIFCO STEEL PRODUCTS, INC                                           Unliquidated
          HUTCHINSON, KS 67502                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 3 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 25 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,222.80
          ADVANCED CONTROL                                                    Contingent
          PRODUCTS LLC                                                        Unliquidated
          CINCINNATI, OH 45246                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,432.00
          ADVANCED OILFIELD SERVICES                                          Contingent
          40 VARNER LN                                                        Unliquidated
          CLAYSVILLE, PA 15323                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,969.63
          AEON PROCESS EQUIPMENT &                                            Contingent
          CONTROL SOLUTIONS INC DBA                                           Unliquidated
          SHREVEPORT, LA 71137                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,773.74
          AEROTEK INC                                                         Contingent
          DBA AEROTEK PROFESSIONAL                                            Unliquidated
          HANOVER, MD 21076                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,685.93
          AFLAC                                                               Contingent
          PO Box 84069                                                        Unliquidated
          Columbus, GA 31908-4069                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,533.00
          AIR QUALITY ASSOCIATES INC                                          Contingent
          3933 FM 344 E                                                       Unliquidated
          TYLER, TX 75703                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,625.05
          AIRGAS INC                                                          Contingent
          DBA AIRGAS USA LLC                                                  Unliquidated
          MAGNOLIA, AR 71753                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 4 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 26 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $89,831.14
          AIRGAS INC                                                          Contingent
          DBA AIRGAS USA LLC                                                  Unliquidated
          WILLIAMSPORT, PA 17701-4084                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Amegy Bank                                                          Contingent
          1717 W. Loop S.                                                     Unliquidated
          Houston, TX 77027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    credit card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,042.85
          Amegy Bank                                                          Contingent
          1717 W. Loop S.                                                     Unliquidated
          Houston, TX 77027                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    interest
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,972.33
          AMENCE DEVELOPMENT, LLC                                             Contingent
          13527 MISSARAH LANE                                                 Unliquidated
          CYPRESS, TX 77429                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,988.64
          AMERESCO SOLAR                                                      Contingent
          PO BOX 849720                                                       Unliquidated
          DALLAS, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $959.40
          American Energy Woodford LLC                                        Contingent
          PO Box 5426                                                         Unliquidated
          Oklahoma City, OK 73154                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $895.00
          American Industrial Training                                        Contingent
          American Industrial Lifting                                         Unliquidated
          Flat Rock, MI 48134                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 5 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 27 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,163.41
          AMERICAN PIPING PRODUCTS IN                                         Contingent
          PO BOX 928                                                          Unliquidated
          CHESTERFIELD, MO 63006                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,188.20
          ANCHOR SAFETY INC                                                   Contingent
          PO BOX 10030                                                        Unliquidated
          LONGVIEW, TX 75608                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,159.50
          ANDREWS INDUSTRIAL CONTROLS                                         Contingent
          108 ROSSLYN ROAD                                                    Unliquidated
          CARNEGIE, PA 15106                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,000.00
          AON RISK SERVICES SOUTHWEST                                         Contingent
          INC                                                                 Unliquidated
          CHICAGO, IL 60675-1943                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,573.81
          API                                                                 Contingent
          AUTOBODY PRODUCTS INC                                               Unliquidated
          BUTLER, PA 16001-6027                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $108,811.25
          API CONTROL SYSTEM SOLUTIONS                                        Contingent
          218 HECTOR CONNOLY RD                                               Unliquidated
          CARENCRO, LA 70520                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,965.70
          APIS INC                                                            Contingent
          6751 ENGLE ROAD                                                     Unliquidated
          MIDDLEBUR HTS, OH 44130                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 6 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 28 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,281.00
          APO PUMPS & COMPRESSORS                                             Contingent
          6607 CHITTENDEN ROAD                                                Unliquidated
          HUDSON, OH 44236                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,105.69
          APPLIED INDUSTRIAL TECH INC                                         Contingent
          126 CARR LANE                                                       Unliquidated
          FAIRMONT, WV 26554                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,547.12
          APPLIED PIPELINE INC                                                Contingent
          244 N FINDLEY ST                                                    Unliquidated
          PUNXUTANWNEY, PA 15767                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,627.00
          ARRAY HOLDINGS DBA                                                  Contingent
          CACTUS FLOW PRODUCTS                                                Unliquidated
          HOUSTON, TX 77032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,271.70
          ARROW VALVE COMPANY INC                                             Contingent
          200 N FOREMAN STREET                                                Unliquidated
          CANEY, KS 67333                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,387.97
          ARROWHEAD CONTRACTORS SUPPLY                                        Contingent
          201 ESTES DRIVE                                                     Unliquidated
          LONGVIEW, TX 75602                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,135.00
          ASCO, L.P.                                                          Contingent
          PO BOX 73115                                                        Unliquidated
          CHICAGO, IL 60673                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 7 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 29 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,229.43
          ATCHAFALAYA MEASUREMENT INC                                         Contingent
          124 CREDIT DR                                                       Unliquidated
          SCOTT, LA 70583                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,152.44
          ATS SPECIALIZED INC.                                                Contingent
          725 OPPORTUNITY DRIVE                                               Unliquidated
          ST. CLOUD, MN 56301                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $166,545.50
          AUTOMATION-X CORPORATION                                            Contingent
          620 S CARLTON                                                       Unliquidated
          FARMINGTON, NM 87401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,675.30
          AWC INC                                                             Contingent
          PO BOX 974800                                                       Unliquidated
          DALLAS, TX 75397-4800                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $278,115.43
          AYRSHIRE INC                                                        Contingent
          PO BOX 172                                                          Unliquidated
          CHARDON, OH 44024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,962.76
          AZZ GALVANIZING                                                     Contingent
          PO BOX 843771                                                       Unliquidated
          DALLAS, TX 75284                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,000.17
          BAIRD HOTSHOT SERVICES LLC                                          Contingent
          2217 LYNN ST                                                        Unliquidated
          PAMPA, TX 79065                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 8 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 30 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,326.00
          BAKER TANKHEAD INC                                                  Contingent
          PO BOX 77021                                                        Unliquidated
          FORT WORTH, TX 76177                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $207,901.80
          BALON CORPORATION                                                   Contingent
          3245 S HATTIE                                                       Unliquidated
          OKLAHOMA CITY, OK 73129-6621                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,450.03
          BARCLAY                                                             Contingent
          DALLAS BRANCH                                                       Unliquidated
          PLANO, TX 75074                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,046.60
          BBP SALES INC                                                       Contingent
          337 HIGHLANDIA DRIVE                                                Unliquidated
          BATON ROUGE, LA 70810                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $218,281.89
          BCBSTX                                                              Contingent
          1001 E LOOKOUT DRIVE                                                Unliquidated
          RICHARDSON, TX 75082                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,630.26
          BEREAU VERITAS- ONE CIS                                             Contingent
          INSURANCE                                                           Unliquidated
          ATLANTA, GA 30384                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $675.04
          BIG RED FASTENERS                                                   Contingent
          608 N WALNUT AVE                                                    Unliquidated
          BROKEN ARROW, OK 74012                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 9 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 31 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,067.40
          BKM SOWAN HORAN LLP                                                 Contingent
          15301 DALLAS PKWY STE 960                                           Unliquidated
          ADDISON, TX 75001                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,955.74
          BLOEDORN LUMBER-CASPER                                              Contingent
          665 SO WALNUT                                                       Unliquidated
          CASPER, WY 82602-0265                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $24.00
          Blue Racer Midstream LLC                                            Contingent
          5949 Sherry Lane                                                    Unliquidated
          Suite 1300                                                          Disputed
          Dallas, TX 75225-8036
                                                                             Basis for the claim:    A/R net credit balance (current)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $399.60
          BRUEST CATALYTIC HEATERS                                            Contingent
          PO BOX 827                                                          Unliquidated
          INDEPENDENCE, KS 67301                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,321.50
          CAL TEC LABS INC.                                                   Contingent
          501 MANSFIELD AVE                                                   Unliquidated
          PITTSBURGH, PA 15205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $240,345.81
          CANALTA USA CORPORATION                                             Contingent
          1631 COOPER CREEK RD                                                Unliquidated
          DENTON, TX 76208                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,421.80
          CAPITAL VALVE & FITTING CO I                                        Contingent
          9243 INTERLINE AVE                                                  Unliquidated
          BATON ROUGE, LA 70809-1986                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 10 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 32 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $51,795.91
          CARBOLINE COMPANY                                                   Contingent
          P O BOX 931942                                                      Unliquidated
          CLEVELAND, OH 44193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,234.50
          CATALYTIC HEATER COMPANY                                            Contingent
          PO BOX 188                                                          Unliquidated
          TERRELL, TX 75160                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,108.01
          CCI THERMAL TECHNOLOGIES                                            Contingent
          TEXAS INC                                                           Unliquidated
          HOUSTON, TX 77032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,203.76
          Centerpoint Energy                                                  Contingent
          PO Box 4981                                                         Unliquidated
          Houston, TX 77210-4981                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,808.26
          CENTURYLINK                                                         Contingent
          PO BOX 29040                                                        Unliquidated
          PHOENIX, AZ 85038-9040                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,990.97
          CHARBONNEAU INDUSTRIES INC                                          Contingent
          DBA C I ACTUATION                                                   Unliquidated
          DALLAS, TX 75284-2348                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,474.23
          CHARTS LTD                                                          Contingent
          2031 TRADE DR                                                       Unliquidated
          MIDLAND, TX 79706                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 11 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 33 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,656.43
          Chevron Corporation                                                 Contingent
          6001 Bollinger Canyon Road                                          Unliquidated
          San Ramon, CA 94583-2324                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,133.62
          Chevron North America                                               Contingent
          6001 Bollinger Canyon Road                                          Unliquidated
          San Ramon, CA 94583-2324                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,624.97
          CHURCH TOWNE GAS & WELDING                                          Contingent
          860 SUNEL ROAD                                                      Unliquidated
          COCHRANTON, PA 16314                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Cimarron Electric                                                   Contingent
          PO Box 299                                                          Unliquidated
          Kingfisher, OK 73750                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ($119.02)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,824.43
          CINTAS CORPORATION #310                                             Contingent
          PO BOX 630910                                                       Unliquidated
          CINCINNATI, OH 45263-0910                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,968.16
          CINTAS CORPORATION NO 2                                             Contingent
          PO BOX 631025                                                       Unliquidated
          CINCINNATI, OH 45263-1025                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $77.24
          CITY OF TYLER                                                       Contingent
          TYLER WATER UTILITIES                                               Unliquidated
          TYLER, TX 75710-0336                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 12 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 34 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,104.11
          CJS JANITORIAL SERVICES OF                                          Contingent
          NEO LLC                                                             Unliquidated
          WARREN, OH 44484                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,594.73
          CLEAN HARBORS ENVIRONMENTAL                                         Contingent
          42 LONGWATER DRIVE                                                  Unliquidated
          NORWELL, MA 02061                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,362.48
          CODEWARE INC                                                        Contingent
          P O BOX 741888                                                      Unliquidated
          ATLANTA, GA 30384-1888                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,172.40
          COGENT INC                                                          Contingent
          INDUSTRIAL MEASUREMENT                                              Unliquidated
          BILLINGS, MT 59101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Colorado Dept of Revenue                                            Contingent
          1375 Sherman Street                                                 Unliquidated
          Denver, CO 80261-0013                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ($204.80)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,280.00
          COLORADO ENGINEERING                                                Contingent
          EXPERIMENT STATION INC DBA                                          Unliquidated
          NUNN, CO 80648                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,440.00
          COMPUTER ENGINEERING INC                                            Contingent
          DBA CEI                                                             Unliquidated
          BLUE SPRINGS, MO 64014                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 13 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 35 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $390.00
          COMSAL INC                                                          Contingent
          DBA TAXSAVER PLAN                                                   Unliquidated
          DALLAS, TX 75204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,059.27
          Conoco Phillips                                                     Contingent
          PO Box 2200                                                         Unliquidated
          Bartlesville, OK 74005-2200                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    A/R net credit balance (current)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $652.90
          CONTINENTAL BATTERY COMPANY                                         Contingent
          4919 WOODALL STREET                                                 Unliquidated
          DALLAS, TX 75247-6710                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $572.37
          CONTRACTORS BUILDING SUPPLY                                         Contingent
          DBA CBS RENTAL AND SUPPLY                                           Unliquidated
          HOUSTON, TX 77210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,209.89
          CORCENTRIC COLLECTIVE                                               Contingent
          BUSINESS SYSTEMS                                                    Unliquidated
          CHICAGO, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,695.00
          COUNCIL DEVELOPMENT CORP                                            Contingent
          DBA PEC/PREMIER SAFETY                                              Unliquidated
          MANDEVILLE, LA 70471                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $76,500.00
          CROZIER WELDING, LLC                                                Contingent
          53585 LAFAYETTE TWP. ROAD                                           Unliquidated
          FRESNO, OH 43824                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 14 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 36 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,547.50
          CRYSTAL ENGINEERING                                                 Contingent
          CORPORATION                                                         Unliquidated
          SAN LUIS OBISPO, CA 93401                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,689.85
          CT CORPORATION SYSTEM                                               Contingent
          208 NORTH BROADWAY SUITE 313                                        Unliquidated
          BILLINGS, MT 59101                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,650.00
          CTMI LLC                                                            Contingent
          12720 HILLCREST RD                                                  Unliquidated
          DALLAS, TX 75002                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,500.00
          Dahlia Development LLC                                              Contingent
          c/o Adam Cunyus                                                     Unliquidated
          Midland, TX 79710                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,959.02
          DALLAS VALVE & INSTRUMENT CO                                        Contingent
          3365 GARDEN BROOK DRIVE                                             Unliquidated
          DALLAS, TX 75234                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $179,234.01
          DANIEL MEAS & CONTROL INC                                           Contingent
          11100 BRITTMORE PARK DR                                             Unliquidated
          HOUSTON, TX 77041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,749.11
          DANOS, LLC                                                          Contingent
          3878 W. MAIN STREET                                                 Unliquidated
          GRAY, LA 70359                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 15 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 37 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Darrell Florence et al
          c/o Jeffrey T. Embry                                                Contingent
          Hossley & Embry, LLP                                                Unliquidated
          515 S. Vine Ave.                                                    Disputed
          Tyler, TX 75702
                                                                             Basis for the claim:    Pending Litigation
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $164.00
          DATA SHREDDING SERVICES OF                                          Contingent
          TEXAS, INC II                                                       Unliquidated
          HOUSTON, TX 77018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $268,763.95
          DAVIS & DAVIS CO                                                    Contingent
          PO BOX 9922                                                         Unliquidated
          DENVER, CO 80209                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,328.58
          DE LAGE LANDEN FINANCIAL                                            Contingent
          PO BOX 41601                                                        Unliquidated
          PHILADELPHIA, PA 19101-1601                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $882.50
          DEFELSKO CORPORATION                                                Contingent
          802 PROCTOR AVE                                                     Unliquidated
          OGDENSBURG, NY 13669                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,939.15
          DELTA DENTAL INSURANCE CO                                           Contingent
          1130 SANCTUARY PARKWAY                                              Unliquidated
          ALPHARETTA, GA 30009                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,248.00
          DELTA SCREEN & FILTRATION,                                          Contingent
          LLC                                                                 Unliquidated
          HOUSTON, TX 77284                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 16 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 38 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $87,118.02
          DELTA STEEL INC                                                     Contingent
          P O BOX 849086                                                      Unliquidated
          DALLAS, TX 75284-9086                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,013.88
          Devon Energy Production                                             Contingent
          333 W. Sheridan Avenue                                              Unliquidated
          Oklahoma City, OK 73102-5010                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,960.85
          DISA GLOBAL SOLUTIONS INC                                           Contingent
          DEPT 3731                                                           Unliquidated
          DALLAS, TX 75312-3731                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,671.00
          DISCOUNT DOOR AND PAINT                                             Contingent
          1531 EAST BURLINGTON                                                Unliquidated
          CASPER, WY 82601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,185.00
          DOWN-RIGHT FREIGHT LLC                                              Contingent
          3065 NORTH GOLIAD ST                                                Unliquidated
          ROCKWALL, TX 75087                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $109.99
          DS WATERS OF AMERICA                                                Contingent
          DBA KENTWOOD SPRINGS                                                Unliquidated
          DALLAS, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $224,907.00
          DYNAMIC FREIGHT CARRIERS INC                                        Contingent
          P O BOX 843007                                                      Unliquidated
          KANSAS CITY, MO 64184                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 17 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 39 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,014.02
          Eaglehawk Field Service                                             Contingent
          1360 Post Oak Blvd.                                                 Unliquidated
          Houston, TX 77056-3030                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,694.57
          EAS ISOLATION VALVES INC OKC                                        Contingent
          P O BOX 955991                                                      Unliquidated
          ST LOUIS, MO 63195-5991                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,394.91
          EAST TEXAS FASTENERS                                                Contingent
          2320 EAST COMMERCE                                                  Unliquidated
          TYLER, TX 75702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,314.32
          EAST TEXAS LIFT TRUCK INC                                           Contingent
          P O BOX 8251                                                        Unliquidated
          TYLER, TX 75701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,638.25
          EAST TEXAS PAINT & COATINGS                                         Contingent
          2115 EAST 5TH STREET                                                Unliquidated
          TYLER, TX 75701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,037.56
          ECAD INC                                                            Contingent
          P O BOX 51507                                                       Unliquidated
          MIDLAND, TX 79710-1507                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $43,485.00
          EDGEN MURRAY CORPORATION                                            Contingent
          18444 HIGHLAND ROAD                                                 Unliquidated
          BATON ROUGE, LA 70809                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 18 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 40 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $29,897.59
          EDGEN MURRAY LLC                                                    Contingent
          18444 HIGHLAND ROAD                                                 Unliquidated
          BATON ROUGE, LA 70884                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,531.31
          ELECTRIC SUPPLY COMPANY INC                                         Contingent
          P O BOX 1741                                                        Unliquidated
          SHREVEPORT, LA 71166                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,408.77
          ELLIOTT ELECTRIC SUPPLY INC                                         Contingent
          1500 W COTTON                                                       Unliquidated
          LONGVIEW, TX 75604                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,511.50
          ELLISPORTER                                                         Contingent
          755 W BIG BEAVER RD STE 110                                         Unliquidated
          TROY, MI 48084                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $6.91
          Elster American Meter                                               Contingent
          2221 Industrial Road                                                Unliquidated
          Nebraska City, NE 68410                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $650.00
          EMPOWER RETIREMENT                                                  Contingent
          P O BOX 173764                                                      Unliquidated
          DENVER, CO 80217-3764                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $990.00
          Enable Midstream Partners LP                                        Contingent
          PO Box 258853                                                       Unliquidated
          Oklahoma City, OK 73125                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 19 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 41 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,936.64
          Encana Oil & Gas USA Inc.                                           Contingent
          370 17 Street                                                       Unliquidated
          Suite 1700                                                          Disputed
          Denver, CO 80202-1370
                                                                             Basis for the claim:    customer credit balances (old)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,105.38
          ENDRESS+HAUSER INC                                                  Contingent
          PO BOX 78000                                                        Unliquidated
          DETROIT, MI 48278-0795                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,050.00
          ENERGY POWER SERVICES                                               Contingent
          3251 BRIGHTWOOD                                                     Unliquidated
          NEW PHILADELPHIA, OH 44663                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,258.62
          Energy Transfer Fuel LP                                             Contingent
          800 E. Sonterra Blvd.                                               Unliquidated
          San Antonio, TX 78258-3940                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,541.16
          Enterprise Products Oper LP                                         Contingent
          1100 Louisiana                                                      Unliquidated
          Suite 1128                                                          Disputed
          Houston, TX 77002-5227
                                                                             Basis for the claim:    customer credit balances (old)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,479.00
          ENVIRONMENTAL & SAFETY                                              Contingent
          SUPPORT GROUP LLC                                                   Unliquidated
          EDMOND, OK 73083-7773                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $600.00
          ENVIRONMENTAL SPECIALISTS                                           Contingent
          1000 ANDREWS AVE                                                    Unliquidated
          YOUNGSTOWN, OH 44505                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 20 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 42 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,010.45
          EOG Resources Inc.                                                  Contingent
          PO Box 4362                                                         Unliquidated
          Houston, TX 77210-4362                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $2,565,044.40
          EQT Production                                                      Contingent
          PO Box 23425                                                        Unliquidated
          Pittsburg, PA 15222                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    advance payment
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,643.62
          EQUIPMENT & CONTROLS INC                                            Contingent
          2 PARK DRIVE                                                        Unliquidated
          LAWRENCE, PA 15055                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,563.64
          ESAB WELDING AND CUTTING PRO                                        Contingent
          411 S EBENEZER ROAD                                                 Unliquidated
          FLORENCE, SC 29501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,870.00
          EXAMINETICS INC                                                     Contingent
          10561 BARKLEY PLACE STE 400                                         Unliquidated
          OVERLAND PARK, KS 66212                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,355.40
          EXECUTIVER LANDSCAPING INC                                          Contingent
          P O BOX 1480                                                        Unliquidated
          VIENNA, OH 44473                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $31,736.46
          F & G INDUSTRIES                                                    Contingent
          P O BOX 704                                                         Unliquidated
          TERRELL, TX 75160                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 21 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 43 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,403.00
          FABCO PRODUCTS INC                                                  Contingent
          PO BOX 489                                                          Unliquidated
          HAWKINS, TX 75765                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,819.69
          FARWEST CORROSION CONTROL CO                                        Contingent
          12029 REGENTVIEW AVE                                                Unliquidated
          DOWNEY, CA 90241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,711.70
          FASTENAL CO                                                         Contingent
          600 SSE LOOP 323                                                    Unliquidated
          TYLER, TX 75702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,115.33
          FASTENER SOLUTIONS INC                                              Contingent
          20 CHESTNUT STREET                                                  Unliquidated
          GARFIELD, NJ 07026                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,815.00
          FCX PERFORMANCE INC                                                 Contingent
          3000 E 14TH AVE                                                     Unliquidated
          COLUMBUS, OH 43219                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $50.94
          FEDEX                                                               Contingent
          PO BOX 660481                                                       Unliquidated
          DALLAS, TX 75266-0481                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,656.05
          FIDELITY SECURITY                                                   Contingent
          LIFE INSURANCE                                                      Unliquidated
          CINCINNATI, OH 45263-2530                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 22 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 44 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $63,430.98
          FILTRATION GROUP PROCESS INC                                        Contingent
          428 N. ELM                                                          Unliquidated
          NOWATA, OK 74048                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $102,288.97
          FLAMECO INDUSTRIES INC                                              Contingent
          PO BOX 4303                                                         Unliquidated
          TULSA, OK 74159                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,190.00
          FLOW CONTROL EQUIPMENT LLC                                          Contingent
          PO BOX 60939                                                        Unliquidated
          LAFAYETTE, LA 70596                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,367.08
          Flow-Zone Measurement Ltd                                           Contingent
          PO Box 13887                                                        Unliquidated
          Odessa, TX 79768-3887                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,756.70
          FLUID SEALING PRODUCTS INC                                          Contingent
          155 SOUTHBELT INDUSTRIAL DR                                         Unliquidated
          HOUSTON, TX 77047                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,287.98
          FMC TECHNOLOGIES                                                    Contingent
          MEASUREMENT SOLUTIONS                                               Unliquidated
          CHICAGO, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,289.00
          FORBERG SCIENTIFIC INC                                              Contingent
          C/O FIFTH THIRD BANK                                                Unliquidated
          CINCINNATI, OH 45263-4380                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 23 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 45 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $198,780.00
          FORT WORTH F & D CO INC                                             Contingent
          3040 PEDEN ROAD                                                     Unliquidated
          FORT WORTH, TX 76179                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,673.44
          FOUR STATES GASKET & RUBBER                                         Contingent
          INC                                                                 Unliquidated
          FARMINGTON, NM 87401                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $62,299.51
          FPR HOLDINGS LP                                                     Contingent
          8221 TRISTAR DR                                                     Unliquidated
          IRVING, TX 75063                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,156.25
          GC BUILDING SUPPLY INC                                              Contingent
          1070 COLMAN CIRCLE                                                  Unliquidated
          CASPER, WY 82602                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,265.86
          GCIC LLC DBA                                                        Contingent
          RES ENERGY SOLUTIONS                                                Unliquidated
          DALLAS, TX 75267-1705                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,483.00
          GE MDS LLC                                                          Contingent
          175 SCIENCE PKWY                                                    Unliquidated
          ROCHESTER, NY 14620                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,646.62
          GEN X MACHINE TECHNOLOGIES                                          Contingent
          INC                                                                 Unliquidated
          TULSA, OK 74145                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 24 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 46 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,150.00
          GENERAL INSULATION INC                                              Contingent
          110 SOUTH WARD DR                                                   Unliquidated
          LONGVIEW, TX 75604                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $333.41
          GGCTR INC                                                           Contingent
          GULF COAST TOOL & RENTAL                                            Unliquidated
          PASADENA, TX 77505                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,514.00
          GIRARD MACHINERY SALES CORP                                         Contingent
          PO BOX 298                                                          Unliquidated
          GIRARD, OH 44420-0298                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,462.52
          GK TECHSTAR LLC                                                     Contingent
          TECHSTAR                                                            Unliquidated
          DEER PARK, TX 77536                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,000.00
          GOODHART SONS, INC.                                                 Contingent
          2515 HORSESHOE RD                                                   Unliquidated
          LANCASTER, PA 17601                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,035.04
          GRAINGER (810463117)                                                Contingent
          PO BOX 419267                                                       Unliquidated
          KANSAS CITY, MO 64141-6267                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,785.00
          GRANT THORNTON LLP                                                  Contingent
          33911 TREASURY CENTER                                               Unliquidated
          CHICAGO, IL 60694-3900                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 25 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 47 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,030.35
          GRAPHIC CONTROLS LLC                                                Contingent
          PO BOX 1271                                                         Unliquidated
          BUFFALO, NY 14240-1271                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          GRAYBAR - DALLAS                                                    Contingent
          PO BOX 840458                                                       Unliquidated
          DALLAS, TX 75284-0458                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ($3,371.94)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,890.00
          GREGORY A MORRIS                                                    Contingent
          DBA A HOTSHOT                                                       Unliquidated
          BOSSIER CITY, LA 71112                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,707.97
          GULF COAST TECHNOLOGY GROUP,                                        Contingent
          LLC                                                                 Unliquidated
          HOUSTON, TX 77066                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,785.00
          GULF COAST TMC LLC                                                  Contingent
          7670 HIGHWAY 10                                                     Unliquidated
          ETHEL, LA 70730                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,310.00
          H & K EQUIPMENT                                                     Contingent
          4200 CASTEEL DRIVE                                                  Unliquidated
          CORAOPOLIS, PA 15108                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $110,227.83
          HAJOCA CORPORATION                                                  Contingent
          DBA ALL-TEX PIPE & SUPPLY                                           Unliquidated
          DALLAS, TX 75391-1854                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 26 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 48 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,772.75
          Hess Services Inc.                                                  Contingent
          PO Box 843                                                          Unliquidated
          Hays, KS 67601-0843                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,650.00
          HILLSDALE CONSTRUCTION &                                            Contingent
          EXCAVATING CO. INC.                                                 Unliquidated
          HILLSDALE, PA 15746                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,418.16
          HILTI INC                                                           Contingent
          PO BOX 650756                                                       Unliquidated
          DALLAS, TX 75265-0756                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,243.64
          HOSE SPECIALTY & SUPPLY CO                                          Contingent
          301 MONTGOMERY STREET                                               Unliquidated
          SHREVEPORT, LA 71107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,300.00
          HOUSTON OILFIELD EQUIPMENT                                          Contingent
          INC                                                                 Unliquidated
          HOUSTON, TX 77905                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,733.01
          Hudson Energy                                                       Contingent
          PO Box 731137                                                       Unliquidated
          Dallas, TX 75373-1137                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,869.71
          HUGG & HALL EQUIPMENT                                               Contingent
          7201 SCOTT HAMILTON                                                 Unliquidated
          LITTLE ROCK, AR 72209                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 27 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 49 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,717.60
          HUGHES-PRIMEAU CONTROLS, INC                                        Contingent
          7670 FIRST PL                                                       Unliquidated
          OAKWOOD VILLAGE, OH 44146                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,995.00
          HURST METALLURGICAL RESEARCH                                        Contingent
          LABORATORY INC                                                      Unliquidated
          EULESS, TX 76040                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $593.13
          HUTTON COMMUNICATIONS INC                                           Contingent
          ATTN: ACCOUNTING                                                    Unliquidated
          CARROLLTON, TX 75006                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,900.00
          HYPERTHERM INC                                                      Contingent
          21 GREAT HOLLOW ROAD                                                Unliquidated
          HANOVER, NH 03755                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,903.70
          HYTORC                                                              Contingent
          DIV UNEX CORP                                                       Unliquidated
          MAHWAH, NJ 07430                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $820,300.89
          INDUSTRIAL PIPING SPECIALIST                                        Contingent
          PO BOX 581270                                                       Unliquidated
          TULSA, OK 74158                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,257.00
          INDUSTRIAL SCREEN AND                                               Contingent
          MAINTENANCE INC                                                     Unliquidated
          CASPER, WY 82602                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 28 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 50 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,622.46
          INDUSTRIAL SUPPLY & SERVICE,                                        Contingent
          LLC                                                                 Unliquidated
          SHREVEPORT, LA 71137                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,189.44
          INDUSTRIAL TUBE AND STEEL CO                                        Contingent
          4658 CRYSTAL PARKWAY                                                Unliquidated
          KENT, OH 44240-8020                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,170.35
          INFERNO MANUFACTURING CORP                                          Contingent
          115 RICOU ST                                                        Unliquidated
          SHREVEPORT, LA 71107-6933                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,398.54
          INGERSOLL RAND COMPANY                                              Contingent
          INGERSOLL RAND SOLUTIONS                                            Unliquidated
          DALLAS, TX 75211                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $139,150.00
          JAY D ENTERPRISES                                                   Contingent
          P O BOX 253 E 1ST STREET                                            Unliquidated
          WAYNESBURG, PA 15370                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,308.73
          JAYCO INC                                                           Contingent
          PO BOX 20026                                                        Unliquidated
          OKLAHOMA CITY, OK 73156                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,085.75
          JET SPECIALTY                                                       Contingent
          102 F ROTHROCK DRIVE                                                Unliquidated
          LONGVIEW, TX 75602                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 29 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 51 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $209,878.50
          JKLM ENERGY LLC                                                     Contingent
          2200 Gorgetowne Drive                                               Unliquidated
          #500                                                                Disputed
          Sewickley, PA 15143
                                                                             Basis for the claim:    advance payment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,219.00
          JKLM Energy LLC                                                     Contingent
          2200 Georgetown Drive                                               Unliquidated
          #500                                                                Disputed
          Sewickley, PA 15143
                                                                             Basis for the claim:    A/R net credit balance (current)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,447.40
          JOHN GRADY ABBOTT                                                   Contingent
          W & W SALES COMPANY                                                 Unliquidated
          BROKEN ARROW, OK 74012                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $27,630.26
          JOHN H CARTER CO INC                                                Contingent
          17630 PERKINS RD                                                    Unliquidated
          BATON ROUGE, LA 70810                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $49,585.96
          JP STEEL LLC                                                        Contingent
          P O BOX 592                                                         Unliquidated
          KATY, TX 77492                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,358.37
          JUGENHEIMER INDUSTRIAL                                              Contingent
          SUPPLIES INC                                                        Unliquidated
          HUBBARD, OH 44425                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $820.00
          K2CONTROLS INC                                                      Contingent
          4420 FM 1960 W SUITE 116                                            Unliquidated
          HOUSTON, TX 77068                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 30 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 52 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,507.49
          KELLEY INSTRUMENT MACH INC                                          Contingent
          PO BOX 5368                                                         Unliquidated
          TEXARKANA, TX 75505-5368                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,314.61
          KENCO ENGINEERING INC                                               Contingent
          10105 E 55TH PL   (74146)                                           Unliquidated
          TULSA, OK 74147-0426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $95,281.62
          KIMRAY OIL & GAS EQUIPMENT                                          Contingent
          & CONTROLS                                                          Unliquidated
          OKLAHOMA CITY, OK 73154-0949                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,500.00
          KNICKERBOCKER RUSSELL CO INC                                        Contingent
          4759 CAMPBELLS RUN RD                                               Unliquidated
          PITTSBURGH, PA 15205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,185.20
          KOFLO CORPORATION                                                   Contingent
          309 CARY POINT DR                                                   Unliquidated
          CARY, IL 60013                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $672.00
          KOONS & ASSOCIATES                                                  Contingent
          PO BOX 470161                                                       Unliquidated
          TULSA, OK 74147                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,010.00
          KUDRON LAND AND DEVELOPMENT                                         Contingent
          LLC                                                                 Unliquidated
          PIEDMONT, OK 73078                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 31 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 53 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,244.68
          LANCASTER SAGA HOLDINGS, LLC                                        Contingent
          LANCASTER FLOW AUTOMATION                                           Unliquidated
          HOUSTON, TX 77041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $36,195.04
          LEE SUPPLY INC                                                      Contingent
          821 EAST INDEPENDENCE                                               Unliquidated
          TULSA, OK 74109                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,500.00
          Legacy Reserves Operating LP                                        Contingent
          303 West Wall                                                       Unliquidated
          Suite 1800                                                          Disputed
          Midland, TX 79701
                                                                             Basis for the claim:    A/R net credit balance (current)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $214,476.95
          LEGION WORX LLC                                                     Contingent
          942 LEHMAN ST.                                                      Unliquidated
          HOUSTON, TX 77018                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $933.48
          LEVEL (3)                                                           Contingent
          CENTURY LINK                                                        Unliquidated
          DENVER, CO 80291-0182                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,760.01
          LINKEDIN CORP                                                       Contingent
          1000 W MAUDE AVE                                                    Unliquidated
          SUNNYVALE, CA 94085                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $396,184.23
          LOCKE LORD LLP                                                      Contingent
          2200 ROSS AVE STE 2200                                              Unliquidated
          DALLAS, TX 75201                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 32 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 54 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $161,759.94
          LOGIC PLUNGER LIFT, INC.                                            Contingent
          7265 Thatcher Ave. NW                                               Unliquidated
          KENT, OH 44240                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $70.95
          Lower Valley Energy                                                 Contingent
          PO Box 188                                                          Unliquidated
          Afton, WY 83110-0188                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,473.54
          LUMINOUS SERVICES                                                   Contingent
          DBA: CLOUD COMMERCIAL SERV                                          Unliquidated
          WHITE OAK, TX 75693                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,200.00
          LUNDVALL ENTERPRISES INC                                            Contingent
          15487 WCR 46                                                        Unliquidated
          LA SALLE, CO 80645                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,087.44
          M & M INSTRUMENTS LLC                                               Contingent
          5022 SYCAMORE AVE                                                   Unliquidated
          PASADENA, TX 77503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,393.00
          M & P FLANGE & PIPE                                                 Contingent
          PROTECTION INC                                                      Unliquidated
          HOUSTON, TX 77055                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,598.20
          M5 INCORPORATED                                                     Contingent
          200 N FALCON                                                        Unliquidated
          OKLAHOMA CITY, OK 73127                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 33 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 55 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,251.60
          MAC-WELD MACHINING LTD.                                             Contingent
          1324 LOUGAR AVE                                                     Unliquidated
          SARNIA, ON 47S 5N7                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,786.00
          MACH I ENERGY & CONSTRUCTION                                        Contingent
          DBA SPECIALTY PRESSURING SER                                        Unliquidated
          WATERFORD, OH 75786                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,506.43
          MADURA STEEL SALES INC                                              Contingent
          2505 N HERMITAGE RD                                                 Unliquidated
          HERMITAGE, PA 16148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,930.01
          MAKO PRODUCTS, LLC                                                  Contingent
          5612 INDUSTRIAL BLVD                                                Unliquidated
          EDMOND, OK 73034                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,773.00
          MANCHESTER TANK &                                                   Contingent
          EQUIPMENT CO                                                        Unliquidated
          FRANKLIN, TN 37067                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,412.14
          MARCO GRP INTERNATIONAL INC                                         Contingent
          3425 E LOCUST STREET                                                Unliquidated
          DAVENPORT, IA 52803                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $186,601.25
          MARCO INSPECTION SERVICES                                           Contingent
          2322 MEADOWS LANE                                                   Unliquidated
          LONGVIEW, TX 75603
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 34 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 56 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $71,359.00
          MASTER FLO VALVE USA INC                                            Contingent
          8726 FALLBROOK DR                                                   Unliquidated
          HOUSTON, TX 77064                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $28,391.42
          MATHESON TRI-GAS INC                                                Contingent
          PO BOX 123028                                                       Unliquidated
          DALLAS, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,157.50
          MCADOOS INC                                                         Contingent
          1225 ROUTE 40 WEST                                                  Unliquidated
          CLAYSVILLE, PA 15323                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,361.05
          MCAFEE MACHINE INC                                                  Contingent
          PO BOX 69038                                                        Unliquidated
          ODESSA, TX 79769-9038                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,788.05
          MCELROY METAL MILL INC                                              Contingent
          DBA MCELROY METAL INC                                               Unliquidated
          SHREVEPORT, LA 71163-1158                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,595.04
          MCLOONE METAL GRAPHICS                                              Contingent
          PO BOX 1117                                                         Unliquidated
          LA CROSSE, WI 54602-1117                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,477.24
          McMASTER-CARR SUPPLY CO                                             Contingent
          PO BOX 7690                                                         Unliquidated
          CHICAGO, IL 60680-4355                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 35 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 57 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $362.00
          MCTV                                                                Contingent
          PO BOX 1000                                                         Unliquidated
          MASSILLON, OH 44648                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $116,314.84
          MERCER VALVE CO INC                                                 Contingent
          9609 NW 4TH (73127)                                                 Unliquidated
          OKLAHOMA CITY, OK 73123-2487                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,931.80
          MERLA LLC                                                           Contingent
          51 ESPLANADE BLVD                                                   Unliquidated
          HOUSTON, TX 77060                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $19,630.00
          MESA INC                                                            Contingent
          291 W. STEUBEN STREET                                               Unliquidated
          PITTSBURGH, PA 15205                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,988.20
          METALS USA PLATES & SHAPES                                          Contingent
          SOUTHCENTRAL INC                                                    Unliquidated
          MUSKOGEE, OK 74403                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,121.78
          METROPOLITAN TELECOM INC                                            Contingent
          METTEL                                                              Unliquidated
          NEW YORK, NY 10266-1056                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $158,744.18
          MICRO MOTION INC                                                    Contingent
          7070 WINCHESTER CIRCLE                                              Unliquidated
          BOULDER, CO 80301                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 36 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 58 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,786.95
          MID-SOUTH METALS                                                    Contingent
          637 MONTGOMERY STREET                                               Unliquidated
          SHREVEPORT, LA 71107                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $39,733.52
          MIDFLOW SERVICES LLC                                                Contingent
          812 S. WASHINGTON STREET                                            Unliquidated
          MILLERSBURG, OH 44654                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $24,414.36
          MOODY-PRICE LLC                                                     Contingent
          DEPARTMENT NO 232                                                   Unliquidated
          HOUSTON, TX 77210-4869                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,199.68
          MOTION INDUSTRIES INC                                               Contingent
          2201 S EASTMAN RD (75602)                                           Unliquidated
          LONGVIEW, TX 75607-7428                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $7.32
          MOTION INDUSTRIES INC                                               Contingent
          5885 STAPLETON DR N #C312                                           Unliquidated
          DENVER, CO 80216                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $928.40
          MPI WAREHOUSE SPECIALTY CO                                          Contingent
          PO BOX 940                                                          Unliquidated
          CASPER, WY 82602-0940                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,536.30
          N.T. RUDDOCK CO                                                     Contingent
          P O BOX 951199                                                      Unliquidated
          CLEVELAND, OH 44193                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 37 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 59 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $38,224.70
          NAMASCO CORPORATION                                                 Contingent
          DBA KLOECKNER METALS                                                Unliquidated
          SHREVEPORT, LA 71148                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $82,250.00
          NATIONAL OILWELL VARCO L P                                          Contingent
          10000 RICHMOND AVE STE 100                                          Unliquidated
          HOUSTON, TX 77042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $249,094.36
          NATIONAL TUBE SUPPLY CO.                                            Contingent
          925 CENTRAL AVE.                                                    Unliquidated
          UNIVERSITY PARK, IL 60484                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $46.17
          NETRMA PROCESSING                                                   Contingent
          PO BOX 16777                                                        Unliquidated
          AUSTIN, TX 78761                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          New Century Financial, Inc.
          c/o Richard I. Judge                                                Contingent
          Parkwood One                                                        Unliquidated
          10077 Grogan's Mill #540                                            Disputed
          Spring, TX 77380
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,525.01
          NEW MEXICO TAXATION & REV                                           Contingent
          CORPORATE INCOME & FRANCHISE                                        Unliquidated
          SANTA FE, NM 87504-5127                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,960.20
          NICK STRIMBU INC                                                    Contingent
          3500 PKWY RD                                                        Unliquidated
          BROOKFIELD, OH 44403-0268                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 38 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 60 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,296.05
          NJ MALIN & ASSOCIATES LLC                                           Contingent
          PO BOX 843860                                                       Unliquidated
          DALLAS, TX 75284-3860                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $969.56
          NORSE TECHNOLOGIES INC                                              Contingent
          PO BOX 470548                                                       Unliquidated
          FORT WORTH, TX 76147-0548                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $594,182.31
          Northeast Natural Energy                                            Contingent
          707 Virginia Street East                                            Unliquidated
          Suite 1200                                                          Disputed
          Charleston, WV 25301-2702
                                                                             Basis for the claim:    advance payment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,789.14
          Northeast Natural Energy LLC                                        Contingent
          707 Virginia Street E.                                              Unliquidated
          Suite 1200                                                          Disputed
          Charleston, WV 25301-2702
                                                                             Basis for the claim:    A/R net credit balance (current)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.260    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $673.05
          NORTHRUP EQUIPMENT CO.                                              Contingent
          595 FIFTH STREET                                                    Unliquidated
          PARKERSBURG, WV 26101                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.261    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $34,398.63
          ODESSA PUMPS & EQUIPMENT                                            Contingent
          PO BOX 60429                                                        Unliquidated
          MIDLAND, TX 79711-0429                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.262    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,320.00
          OEO ENERGY SOLUTIONS                                                Contingent
          143 E. MAIN STREET                                                  Unliquidated
          LAKE ZURICH, IL 60047                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 39 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 61 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.263    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,744.75
          OGLETREE DEAKINS NASH                                               Contingent
          SMOAK & STEWART PC                                                  Unliquidated
          COLUBMIA, SC 29202                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.264    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,144.36
          OHIO BLASTING EQUIPMENT &                                           Contingent
          MEDIA INC                                                           Unliquidated
          AKRON, OH 44301                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.265    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Ohio Department of Taxation                                         Contingent
          PO Box 182215                                                       Unliquidated
          Columbus, OH 43218-2215                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ($62,398.25)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.266    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,197.88
          Ohio Edison                                                         Contingent
          PO Box 3687                                                         Unliquidated
          Akron, OH 44309-3687                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.267    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,977.42
          OHIO TRANSMISSION CORPORATIO                                        Contingent
          PO BOX 73278                                                        Unliquidated
          COLUMBUS, OH 44193                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.268    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,459.94
          Ohio Valley Waste Service                                           Contingent
          PO Box 432                                                          Unliquidated
          Mars, PA 16046                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.269    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,235.32
          OKLAHOMA RUBBER & GASKET CO                                         Contingent
          PO BOX 3284                                                         Unliquidated
          TULSA, OK 74101                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 40 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 62 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.270    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,022.63
          OKLAHOMA TAX COMMISSION                                             Contingent
          BUSINESS TAX DIVISION (SALES                                        Unliquidated
          OKLAHOMA CITY, OK 73126-0850                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.271    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $280.36
          OLD DOMINION FREIGHT LN INC                                         Contingent
          PO BOX 60908                                                        Unliquidated
          CHARLOTTE, TX 28260-0908                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.272    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,661.20
          ONECIS INSURANCE COMPANY                                            Contingent
          PO BOX 277908                                                       Unliquidated
          ATLANTA, GA 30384-7908                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.273    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,071.53
          OPECO INC                                                           Contingent
          601 SE 30TH STREET                                                  Unliquidated
          OKLAHOMA CITY, OK 73129                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.274    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $44.71
          OPENTEXT INC.                                                       Contingent
          2950 SOUTH DELAWARE ST.                                             Unliquidated
          SAN MATEO, CA 94403                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.275    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $14,000.00
          ORION ICS, LLC                                                      Contingent
          ORION TALENT                                                        Unliquidated
          CARY, NC 27518                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.276    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        Unknown
          Overhead Door Co. of Tyler                                          Contingent
          2000 Anthony Drive                                                  Unliquidated
          Tyler, TX 75701
                                                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 41 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 63 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.277    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,002.10
          P & M PARKWAY ASSOCIATES,LLC                                        Contingent
          1625 DUTCH LANE                                                     Unliquidated
          HERMITAGE, PA 16148                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.278    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $45.50
          PA TURNPIKE TOLL BY PLATE                                           Contingent
          P.O. BOX 645631                                                     Unliquidated
          PITTSBURGH, PA 15264-5254                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.279    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $325.00
          Paramount Preferred Sol Inc                                         Contingent
          dba Procomp                                                         Unliquidated
          Toledo, OH 43617                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.280    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $46,692.19
          PARKER HANNIFIN CANADA                                              Contingent
          DBA PHOENIX PRECISION LTD                                           Unliquidated
          CLEVELAND, OH 44124                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.281    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,899.47
          PARKER HANNIFIN CORP DBA                                            Contingent
          PARKER TEXAS THERMOWELL                                             Unliquidated
          HOUSTON, TX 77041                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.282    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $23,546.00
          PARKWOOD HOLDINGS LTD                                               Contingent
          17314 SH 249 SUITE 115                                              Unliquidated
          HOUSTON, TX 77064                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.283    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,025.00
          PAT K HELGESON                                                      Contingent
          13810 EMBER RD                                                      Unliquidated
          RAPID CITY, SD 57702                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 42 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 64 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.284    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,115.00
          PDQ LOGISTICS LLC                                                   Contingent
          1970 WILLOW LAKE DR                                                 Unliquidated
          WHITE OAK, TX 75693                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.285    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,699.99
          PENNSYLVANIA DEPT OF REVENUE                                        Contingent
          PO BOX 280423                                                       Unliquidated
          HARRISBURG, PA 17128-0423                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.286    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,292.36
          PENNSYLVANIA TOOL SALES &                                           Contingent
          SERVICE INC                                                         Unliquidated
          YOUNGSTOWN, OH 44512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.287    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,667.20
          PETROLEUM SQUARE LLC                                                Contingent
          330 MARSHALL ST STE 200                                             Unliquidated
          SHREVEPORT, LA 71101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.288    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          PHOENIX FORGING CO INC                                              Contingent
          800 FRONT ST                                                        Unliquidated
          CATASAUQUA, PA 01803-2343                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.289    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,773.10
          PILLAR INNOVATIONS, LLC                                             Contingent
          92 CORPORATE DR.                                                    Unliquidated
          GRANTSVILLE, MD 21536                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.290    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,416.00
          PINE ENVIRONMENTAL SERVICES                                         Contingent
          8413 STERLING STREET                                                Unliquidated
          IRVING, TX 75063                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 43 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 65 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.291    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,327.85
          PIONEER GASKET COMPANY                                              Contingent
          PO BOX 968                                                          Unliquidated
          ROCK SPRINGS, WY 82902                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.292    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,651.20
          PIPER VALVE SYSTEM LTD CO                                           Contingent
          1020 E GRAND BLVD                                                   Unliquidated
          OKLAHOMA CITY, OK 73129                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.293    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,162.17
          PITNEY BOWES GLOBAL                                                 Contingent
          FINANCIAL SERVICES LLC                                              Unliquidated
          PITTSBURGH, PA 15250                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.294    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,132.00
          PORTERSVILLE PRD LLC                                                Contingent
          2680 NEW BUTLER ROAD                                                Unliquidated
          NEW CASTLE, PA 16101                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.295    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,982.37
          POWER CONTROLS INCORPORATED                                         Contingent
          1205 W CENTER AVE                                                   Unliquidated
          DENVER, CO 80223                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.296    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $44,606.59
          POWER SERVICE INC                                                   Contingent
          5625 CHAPMAN PLACE                                                  Unliquidated
          CASPER, WY 82602                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.297    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,205.05
          POWER TOOL & SUPPLY CO INC                                          Contingent
          3699 LEHARPS ROAD                                                   Unliquidated
          YOUNGSTOWN, OH 44515                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 44 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 66 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.298    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,900.00
          PR NEWSWIRE ASSOC LLC                                               Contingent
          GPO BOX 5897                                                        Unliquidated
          NEW YORK, NY 10087-5897                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.299    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $21,720.00
          PRECISE THERMAL LLC                                                 Contingent
          PO BOX 470924                                                       Unliquidated
          CHARLOTTE, NC 28247                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.300    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,774.53
          PRECISION FITTING & GAUGE CO                                        Contingent
          DEPT 3653                                                           Unliquidated
          TULSA, OK 74182                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.301    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $834.80
          PRECISION PUMP AND VALVE LLC                                        Contingent
          406 WESLEY RD                                                       Unliquidated
          LAKE CHARLES, LA 70615                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.302    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,479.33
          PREFERRED ON-SITE FLEET                                             Contingent
          SERVICES OF TEXAS LLC                                               Unliquidated
          TYLER, TX 75708                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.303    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,230.00
          PRESCOR INC                                                         Contingent
          8901 NEW SAPULPA RD (74131)                                         Unliquidated
          TULSA, OK 74157-0856                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.304    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,126.72
          PRESTIGE VALVE & SUPPLY LLC                                         Contingent
          2317 FIELD ST. UNIT R                                               Unliquidated
          ODESSA, TX 79761                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 45 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 67 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.305    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,023.78
          PRIDE OF THE HILLS MF OF                                            Contingent
          WOOSTER, LLC                                                        Unliquidated
          ORRVILLE, OH 44667                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.306    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $0.00
          Pro Energy Solutions                                                Contingent
          PO Box 46019                                                        Unliquidated
          Houston, TX 77210                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    ($55.94)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.307    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $98,150.03
          PROFIRE ENERGY INC                                                  Contingent
          321 S 1250 W                                                        Unliquidated
          LINDON, UT 84042                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.308    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,200.00
          PROVEN REALTY                                                       Contingent
          3009 31ST AVE W                                                     Unliquidated
          WILLISTON, ND 58801                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.309    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,457.74
          PUFFER-SWEIVEN LP                                                   Contingent
          PO BOX 301124                                                       Unliquidated
          DALLAS, TX 75303-1124                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.310    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $42,775.55
          QAD INC                                                             Contingent
          10000 MIDATLANTIC ST 100                                            Unliquidated
          MT LAUREL, NJ 08054                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.311    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,640.00
          QUALCAL METROLOGY SERVICES                                          Contingent
          5860 PARK VISTA CIRCLE                                              Unliquidated
          FORT WORTH, TX 76244                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 46 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 68 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.312    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,112.71
          R & L CARRIERS                                                      Contingent
          PO BOX 713153                                                       Unliquidated
          COLUMBUS, OH 43271-3153                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.313    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $865.50
          R J MACHINE                                                         Contingent
          130 NORTH RIDGE ROAD                                                Unliquidated
          MARBLE FALLS, TX 78654                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.314    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,431.00
          R.L. WINFIELD, LLC                                                  Contingent
          3874 RIDGE ROAD, NE                                                 Unliquidated
          CORTLAND, OH 44410                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.315    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,118.00
          RAE SYSTEMS INC by honeywell                                        Contingent
          PO BOX 740532                                                       Unliquidated
          LOS ANGELES, CA 90074-0532                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.316    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,188.62
          RANDSTAD NORTH AMERICA INC                                          Contingent
          PO BOX 7247-6655                                                    Unliquidated
          PHILADELPHIA, PA 17190-6655                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.317    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.   $1,494,243.68
          RANGE RESOURCES LLC                                                 Contingent
          100 Throckmorton Street                                             Unliquidated
          Suite 1200                                                          Disputed
          Fort Worth, TX 76102-2842
                                                                             Basis for the claim:    advance payment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.318    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $999.63
          Ranger Field Services                                               Contingent
          PO Box 7148                                                         Unliquidated
          Granbury, TX 76049                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 47 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 69 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.319    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $37,590.31
          Regency Marcellus Gas                                               Contingent
          PO Box 132400                                                       Unliquidated
          Dallas, TX 75313                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.320    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,547.01
          Rice Drilling B                                                     Contingent
          2200 Rice Drive                                                     Unliquidated
          Canonsburg, PA 15317-9554                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.321    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.19
          ROBERT HALF INTERNATIONAL                                           Contingent
          DBA ACCOUNTEMPS                                                     Unliquidated
          ENGLEWOOD, CO 80111                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.322    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,869.00
          ROC SERVICE COMPANY LLC                                             Contingent
          191 ENERGY WAY                                                      Unliquidated
          BRIDGEPORT, TX 76426                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.323    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,074.31
          ROCKY MOUNTAIN OILFIELD                                             Contingent
          WAREHOUSE INC                                                       Unliquidated
          CASPER, WY 82601                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.324    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,371.60
          ROEMER INDUSTRIES                                                   Contingent
          1555 MASURY ROAD                                                    Unliquidated
          MASURY, OH 44438                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.325    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $112,131.61
          ROSEMOUNT INC                                                       Contingent
          8200 MARKET BLVD                                                    Unliquidated
          CHANHASSEN, MN 55317                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 48 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 70 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.326    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,675.00
          ROTRONIC INSTRUMENT CORP                                            Contingent
          135 ENGINEERS ROAD                                                  Unliquidated
          HAPPAUGE, NY 11788                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.327    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $18,806.00
          RUELCO INC                                                          Contingent
          1209 DISTRIBUTORS ROW                                               Unliquidated
          NEW ORELANS, LA 70123-2213                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.328    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $527.88
          Sabine Oil & Gas LLC                                                Contingent
          1415 Louisiana                                                      Unliquidated
          Suite 1600                                                          Disputed
          Houston, TX 77002-7490
                                                                             Basis for the claim:    customer credit balances (old)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.329    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,653.50
          SAIA MOTOR FREIGHT                                                  Contingent
          PO BOX A STATION 1                                                  Unliquidated
          HOUMA, LA 70363                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.330    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $259,615.00
          SALEM WELDING AND SUPPLY CO                                         Contingent
          475 PROSPECT STREET                                                 Unliquidated
          SALEM, OH 44460                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.331    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,605.00
          SBIBC LLC                                                           Contingent
          PO Box 268                                                          Unliquidated
          Leavittsburg, OH 44430-0268                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.332    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $149,659.22
          SCOT INDUSTRIES INC                                                 Contingent
          PO BOX 910018                                                       Unliquidated
          DALLAS, TX 75391                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 49 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 71 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.333    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,511.00
          SCS Signal Holdings LLC                                             Contingent
          PO Box 460109                                                       Unliquidated
          Houston, TX 77056-8109                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.334    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,094.00
          SEECO Inc.                                                          Contingent
          PO Box 672625                                                       Unliquidated
          Houston, TX 77267-2625                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.335    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,189.22
          SERVICE STEEL AND PIPE INC                                          Contingent
          PO BOX 7961                                                         Unliquidated
          SHREVEPORT, LA 71137-7961                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.336    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,171.66
          SETEX PRODUCTS LLC                                                  Contingent
          PO BOX 800087                                                       Unliquidated
          KANSAS CITY, MO 64106                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.337    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,065.83
          SHARP ELECTRONICS CORP.                                             Contingent
          DBA SHARP BUSINESS SYSTEMS                                          Unliquidated
          DALLAS, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.338    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,903.86
          SHERWIN WILLIAMS COMPANY                                            Contingent
          10740 BROADWAY AVE STE A                                            Unliquidated
          GARFIELD HEIGHTS, OH 44125                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.339    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,255.13
          SHOPPAS MATERIAL HANDLING                                           Contingent
          LTD                                                                 Unliquidated
          FORT WORTH, TX 76155                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 50 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 72 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.340    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $789.42
          SHREVEPORT RUBBER&GASKET CO                                         Contingent
          PO BOX 65115                                                        Unliquidated
          SHREVEPORT, LA 71136-5115                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.341    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $765.53
          SID TOOL CO INC DBA                                                 Contingent
          MSC INDUSTRIAL SUPPLY CO                                            Unliquidated
          MELVILLE, NY 11747-3151                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.342    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $498.52
          Skillpath Seminars                                                  Contingent
          PO Box 2768                                                         Unliquidated
          Mission, KS 66201-2768                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.343    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,400.00
          SNELLING-DALLAS                                                     Contingent
          4055 VALLEY VIEW LANE                                               Unliquidated
          DALLAS, TX 75244                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.344    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $11,900.00
          SNELLING: HOUSTON                                                   Contingent
          15340 VANTAGE PARKWAY EAST                                          Unliquidated
          HOUSTON, TX 77032                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.345    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,674.38
          SNELLING: TYLER                                                     Contingent
          1225 WSW LOOP 323                                                   Unliquidated
          TYLER, TX 75701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.346    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $123,019.88
          SOUTH TEXAS SPECIALTY                                               Contingent
          WELDERS, LLC                                                        Unliquidated
          PASADENA, TX 77502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 51 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 73 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.347    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $543.06
          SOUTHERN UTILITIES CO INC                                           Contingent
          218 N BROADWAY                                                      Unliquidated
          TYLER, TX 75702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.348    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $150.00
          Southwestern Energy Production                                      Contingent
          PO Box 672625                                                       Unliquidated
          Houston, TX 77267-2625                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    A/R net credit balance (current)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.349    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $146,096.79
          SPARTA STEEL & EQUIPMENT COR                                        Contingent
          9875 CHESTNUT AVE SE                                                Unliquidated
          EAST SPARTA, OH 44626                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.350    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $52,472.05
          SPECIALTY WELDING AND                                               Contingent
          TURNAROUNDS, LLC                                                    Unliquidated
          GONZALES, LA 70737                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.351    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,530.00
          SPUR MACHINE WORKS INC                                              Contingent
          3182 SPUR 124                                                       Unliquidated
          TYLER, TX 75707                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.352    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,773.93
          STAPLES CONTRACT &                                                  Contingent
          COMMERCIAL INC DBA                                                  Unliquidated
          FRAMINGHAM, MA 01702-4478                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.353    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $32,225.00
          STARR MANUFACTURING INC                                             Contingent
          4175 WARREN SHARON RD                                               Unliquidated
          VIENNA, OH 44473                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 52 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 74 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.354    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $644.10
          STREAMLINE PRODUCTION SYSTEM                                        Contingent
          1447 HWY 69 S                                                       Unliquidated
          KOUNTZE, TX 77625-6957                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.355    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $462,077.04
          Stuart                                                              Contingent
          10077 Grogans Mill Road                                             Unliquidated
          Suite 200                                                           Disputed
          The Woodlands, TX 77380
                                                                             Basis for the claim:    advance payment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.356    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $105,138.92
          STUART PETROLEUM TESTERS INC                                        Contingent
          DBA STUART PRESSURE CONTROL                                         Unliquidated
          THE WOODLANDS, TX 77380                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.357    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,700.00
          SULZER CHEMTECH USA                                                 Contingent
          PO BOX 700480                                                       Unliquidated
          TULSA, OK 74170-0480                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.358    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,520.11
          SUMMERS GROUP INC DBA                                               Contingent
          DBA REXEL                                                           Unliquidated
          LONGVIEW, TX 75604                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.359    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $20,652.39
          SUMMIT ELECTRIC INC                                                 Contingent
          PO BOX 848345                                                       Unliquidated
          DALLAS, TX 75284-8345                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.360    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,461.98
          SUNGARD AVAILABILITY SERV                                           Contingent
          91233 COLLECTION CENTER DR                                          Unliquidated
          CHICAGO, IL 60693                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 53 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 75 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.361    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $6,266.70
          SUNNEN PRODUCTS COMPANY                                             Contingent
          PO BOX 775304                                                       Unliquidated
          CHICAGO, IL 60677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.362    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $163,104.08
          SYSTEM ONE HOLDINGS, LLC                                            Contingent
          P O BOX 644722                                                      Unliquidated
          PITTSBURG, PA 15264-4722                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.363    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $546.10
          Tarpon Energy Services                                              Contingent
          1400 Woodloch Forest Drive                                          Unliquidated
          #410                                                                Disputed
          The Woodlands, TX 77380
                                                                             Basis for the claim:    customer credit balances (old)
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.364    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $94,499.72
          TAYLOR VALVE TECHNOLOGY INC                                         Contingent
          8300 SW 8TH ST                                                      Unliquidated
          OKLAHOMA CITY, OK 73128                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.365    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $128,240.45
          TCB AUTOMATION,LLC                                                  Contingent
          601 W 15TH ST                                                       Unliquidated
          DOVER, OH 44622                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.366    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $17,255.81
          TEAM INDUSTRIAL SERVICES INC                                        Contingent
          12204 E ADMIRAL PL                                                  Unliquidated
          TULSA, OK 74116                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.367    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $461.29
          TELADOC INC                                                         Contingent
          PO BOX 123417 DEPT 3417                                             Unliquidated
          DALLAS, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 54 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 76 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.368    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $105.00
          TELADOC PHYSICIANS PA                                               Contingent
          PO BOX 123297                                                       Unliquidated
          DALLAS, TX 75312                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.369    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,826.10
          TEXAS CUSTOM COATERS                                                Contingent
          9468 INTERSTATE DRIVE                                               Unliquidated
          NAVASOTA, TX 77868                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.370    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,795.28
          TEXAS FLANGE & FITTING                                              Contingent
          SUPPLY INC                                                          Unliquidated
          PEARLAND, TX 77588                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.371    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $225.00
          Texas Gas Transmission LLC                                          Contingent
          PO Box 20008                                                        Unliquidated
          Owensboro, KY 42304-0008                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.372    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,892.62
          TEXAS PIPING PRODUCTS LLC                                           Contingent
          13903 HUFFMEISTER ROAD                                              Unliquidated
          CYPRESS, TX 77429                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.373    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,984.77
          TEXAS STATE COMPTROLLER                                             Contingent
          111 E 17TH STREET                                                   Unliquidated
          AUSTIN, TX 78774-0100                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.374    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,022.00
          TEXAS VALVE & FITTING CO LLC                                        Contingent
          440A EASTMAN ROAD                                                   Unliquidated
          LONGVIEW, TX 75601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 55 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 77 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.375    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,626.03
          THE FASTENAL CO INC                                                 Contingent
          420 N EASTMAN ROAD                                                  Unliquidated
          LONGVIEW, TX 75601                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.376    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,150.00
          THE FURY GROUP                                                      Contingent
          710 N POST OAK RD                                                   Unliquidated
          HOUSTON, TX 77024                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.377    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,738.80
          THE GAUGE HOUSE LLC                                                 Contingent
          PO BOX 80426                                                        Unliquidated
          LAFAYETTE, LA 70598-0426                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.378    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,900.85
          THE REYNOLDS COMPANY                                                Contingent
          PO BOX 205653                                                       Unliquidated
          DALLAS, TX 75320-5653                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.379    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,741.81
          THE SHERWIN WILLIAMS COMPANY                                        Contingent
          305 S BECKHAM AVENUE                                                Unliquidated
          TYLER, TX 75702                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.380    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,083.24
          THE WAGGONERS TRUCKING                                              Contingent
          PO BOX 301420                                                       Unliquidated
          DALLAS, TX 75303-1420                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.381    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $300,378.04
          THERMO PROCESS                                                      Contingent
          INSTRUMENTS L P                                                     Unliquidated
          FRANKLIN, MA 02038                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 56 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 78 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.382    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $55,491.47
          TMCO INC                                                            Contingent
          P O BOX 40                                                          Unliquidated
          SIMONTON, TX 77476                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.383    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,315.20
          TMS DELIVER INC                                                     Contingent
          P O BOX 131060                                                      Unliquidated
          TYLER, TX 75713                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.384    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,488.90
          TNT CRANES AND RIGGING INC.                                         Contingent
          925 SOUTH LOOP WEST                                                 Unliquidated
          HOUSTON, TX 77054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.385    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $25,700.00
          TOTAL QUALITY LOGISTICS LLC                                         Contingent
          1701 EDISON DR                                                      Unliquidated
          MILFORD, OH 45150                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.386    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,238.88
          TOYOTA INDUSTRIES COMMERCIAL                                        Contingent
          P O Box 660926                                                      Unliquidated
          DALLAS, TX 75155-0926                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.387    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $182.85
          TRELOAR INC                                                         Contingent
          DBA AQUA CHILL GULF COAST                                           Unliquidated
          HOUSTON, TX 77054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.388    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $889.00
          TRI TOOL INC                                                        Contingent
          3041 SUNRISE BLVD                                                   Unliquidated
          RANCHO CORDOVA, CA 95742                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 57 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 79 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.389    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,484.00
          TRINITY HEADS INC                                                   Contingent
          11765 HIGHWAY 6                                                     Unliquidated
          NAVASOTA, TX 77868-5070                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.390    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $65,400.00
          TSC LOGISTICS                                                       Contingent
          111 FOUNDERS DRIVE                                                  Unliquidated
          BATON ROUGE, LA 70810                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.391    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,402.08
          TXU ENERGY                                                          Contingent
          PO BOX 650638                                                       Unliquidated
          DALLAS, TX 75265-0638                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.392    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $113,194.75
          TYLER INDUSTRIAL SUPPLY CO                                          Contingent
          PO BOX 120267                                                       Unliquidated
          TYLER, TX 75712                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.393    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,912.99
          TYLER WELDERS SUPPLY INC                                            Contingent
          PO BOX 2040                                                         Unliquidated
          TYLER, TX 75710                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.394    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,322.59
          ULINE SHIPPING SUPPLY                                               Contingent
          SPECIALISTS                                                         Unliquidated
          WAUKEGAN, IL 60085                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.395    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.    $192,316.00
          UNI-FORM COMPONENTS COMPANY                                         Contingent
          10703 SHELDON ROAD                                                  Unliquidated
          HOUSTON, TX 77044                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 58 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 80 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.396    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $9,783.21
          UNIFIRST CORPORATION                                                Contingent
          18999 PARK AVE PLAZA                                                Unliquidated
          MEADVILLE, PA 16335                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.397    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,630.73
          UNITED RENTALS (NORTH                                               Contingent
          AMERICA) INC                                                        Unliquidated
          SHREVEPORT, LA 71103                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.398    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,637.50
          UNITED WELLHEAD SERVICES INC                                        Contingent
          DBA T-3 ENERGY SERVICES WELL                                        Unliquidated
          HOUSTON, TX 77054                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.399    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $5,538.72
          UNUM LIFE INSURANCE CO                                              Contingent
          OF AMERICA                                                          Unliquidated
          ATLANTA, GA 30384-6834                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.400    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $539.72
          UPS                                                                 Contingent
          LOCKBOX 577                                                         Unliquidated
          CAROL STREAM, IL 60132-0577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.401    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,657.45
          UPS                                                                 Contingent
          PO BOX 7247-0244                                                    Unliquidated
          PHILADELPHIA, PA 19170-0001                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.402    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $557.36
          UPS                                                                 Contingent
          LOCKBOX 577                                                         Unliquidated
          CAROL STREAM, IL 60132-0577                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 59 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 81 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.403    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,436.18
          UPS FREIGHT                                                         Contingent
          P O BOX 650690                                                      Unliquidated
          DALLAS, TX 75265-0690                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.404    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $3,329.44
          UPS Ground Freight                                                  Contingent
          dba UPS Freight                                                     Unliquidated
          Richmond, VA 23224                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.405    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,842.44
          US SAFETYGEAR INC                                                   Contingent
          PO BOX 309                                                          Unliquidated
          LEAVITTSBURG, OH 44430                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.406    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $4,420.00
          VALLEY INDUSTRIAL TRUCKS                                            Contingent
          1152 MEADOWBROOK AVE                                                Unliquidated
          YOUNGSTOWN, OH 44512                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.407    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,300.00
          VALTRONICS INC                                                      Contingent
          43 RITMORE DRIVE                                                    Unliquidated
          RAVENSWOOD, WV 26164                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.408    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $12,851.25
          VECTOR CONTROLS LLC                                                 Contingent
          PO BOX 732145                                                       Unliquidated
          DALLAS, TX 75373-2145                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.409    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $2,075.45
          Vectren Energy Delivery                                             Contingent
          PO Box 209                                                          Unliquidated
          Evansville, IN 47700-0209                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    customer credit balances (old)
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 60 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 82 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.410    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $13,083.87
          Veolia North America Inc                                            Contingent
          53 State Street                                                     Unliquidated
          14th Floor                                                          Disputed
          Boston, MA 02109
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.411    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.          $658.11
          Verizon                                                             Contingent
          PO Box 660108                                                       Unliquidated
          Dallas, TX 75266-0108                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.412    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $35,319.97
          VINSON PROCESS CONTROLS                                             Contingent
          PO BOX 671389                                                       Unliquidated
          DALLAS, TX 75267-1389                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.413    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,200.00
          W D NORTON INC                                                      Contingent
          DBA OVERHEAD DOOR COMPANY OF                                        Unliquidated
          TYLER, TX 75701                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.414    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $67,394.88
          W W GRAINGER INC DBA                                                Contingent
          GRAINGER                                                            Unliquidated
          LONGVIEW, TX 75606-3524                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.415    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $7,093.49
          WEAMCO INC                                                          Contingent
          DBA WEAMCOMETRIC                                                    Unliquidated
          SAPULPA, OK 74066                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.416    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $1,868.03
          WEBB INDUSTRIES                                                     Contingent
          DBA WEBB CORPORATION                                                Unliquidated
          WEBB CITY, MO 64870                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 61 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 83 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.417    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $41,376.45
          WELD WORX LLC                                                       Contingent
          3220 FM 2767                                                        Unliquidated
          TYLER, TX 75708                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.418    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,524.06
          WELKER INC                                                          Contingent
          PO BOX 138                                                          Unliquidated
          SUGAR LAND, TX 77487-0138                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.419    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $96,381.95
          WELLMARK COMPANY                                                    Contingent
          P O BOX 732733                                                      Unliquidated
          DALLAS, TX 75373-2733                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.420    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.        $8,125.55
          WELLS FARGO FINANCIAL LEASIN                                        Contingent
          P O BOX 10306                                                       Unliquidated
          DES MOINES, IA 50306-0306                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.421    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $22,881.79
          WHITE DEER MANAGEMENT LLC                                           Contingent
          700 LOUISIANA ST STE 4770                                           Unliquidated
          HOUSTON, TX 77002                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.422    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $16,053.35
          WHOLESALE ELECTRIC SUPPLY                                           Contingent
          CO INC                                                              Unliquidated
          TEXARKANA, TX 75501                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.423    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $10,123.37
          WIKA INSTRUMENT CORPORATION                                         Contingent
          1000 WIELAND BLVD                                                   Unliquidated
          LAWRENCEVILLE, GA 30043                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         Page 62 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 84 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                      Case number (if known)            19-32238
              Name

 3.424     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              Unknown
           William Wesley Carnes Sr.                                          Contingent
           c/o John L. Slejk                                                  Unliquidated
           526 Moosic Street, 2nd Floor
           Scranton, PA 18505                                                 Disputed
           Date(s) debt was incurred                                         Basis for the claim:

           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.425     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,100.00
           WKBN                                                               Contingent
           PO BOX 403911                                                      Unliquidated
           ATLANTA, GA 30384                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.426     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.           $267,785.04
           WOLSELEY INDUSTRIAL GROUP IN                                       Contingent
           ATTN FEI2735                                                       Unliquidated
           DALLAS, TX 75284                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.427     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $0.00
           Work Wear Safety Shoes                                             Contingent
           6318 Airport Freeway                                               Unliquidated
           Haltom City, TX 76117                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    ($334.17)
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.428     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,262.78
           Wyoming Dept of Revenue                                            Contingent
           Dept of Revenue                                                    Unliquidated
           Herschler Building                                                 Disputed
           Cheyenne, WY 82002-0110
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.429     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,559.50
           YOUNGS VENDING                                                     Contingent
           200 SNYDER ROAD                                                    Unliquidated
           HERMITAGE, PA 16148                                                Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.430     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $3,579.00
           ZMAC TRANSPORTAION SOLUTIONS                                       Contingent
           LLC                                                                Unliquidated
           RACINE, WI 53403                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 63 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 85 of 91
 Debtor       Legacy Measurement Solutions, Inc.                                                 Case number (if known)            19-32238
              Name

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.1       Glenn D. Phillips
           1003 Stone Rd.                                                                        Line      3.227
           Kilgore, TX 75662
                                                                                                       Not listed. Explain

 4.2       Jay R. Carson
           Wegman, Hessler & Vanderburg                                                          Line      3.18
           6055 Rockside Woods Blvd., Ste 200
           Independence, OH 44131                                                                      Not listed. Explain


 4.3       Peter C. Kratcoski
           Williams, Kratcoski & Can, LLC                                                        Line      3.214
           Eleven South River St., Ste. A
           Kent, OH 44240                                                                              Not listed. Explain


 4.4       Philip A. Hewes
           Fitzgerald, Franke & Hewes, LLP                                                       Line      3.153
           53 West Jackson Blvd., Ste. 838
           Chicago, IL 60604                                                                           Not listed. Explain


 4.5       Raymond A. Neuer
           2500 Two Houston Center                                                               Line      3.395
           909 Fannin Street
           Houston, TX 77010                                                                           Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                   225,103.01
 5b. Total claims from Part 2                                                                        5b.    +     $                17,211,961.38

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                   17,437,064.39




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 64 of 64
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 86 of 91
 Fill in this information to identify the case:

 Debtor name         Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32238
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                          State the name and mailing address for all other parties with
                                                                                     whom the debtor has an executory contract or unexpired
                                                                                     lease

 2.1.         State what the contract or                  Real estate lease at
              lease is for and the nature of              8521 FM 850 (75705),
              the debtor's interest                       Tyler, TX

                  State the term remaining                06/04/28
                                                                                         213 Investments
              List the contract number of any                                            PO Box 2528
                    government contract                                                  Longview, TX 75606


 2.2.         State what the contract or                  Real estate lease at 116
              lease is for and the nature of              East Liberty St., 2nd
              the debtor's interest                       Floor, Wooster, OH

                  State the term remaining                05/31/20
                                                                                         ABM Investments
              List the contract number of any                                            1099 W. Milltown
                    government contract                                                  Wooster, OH 44691


 2.3.         State what the contract or                  Real estate lease at
              lease is for and the nature of              16415 Addison Road,
              the debtor's interest                       Suite 800, Addison, TX

                  State the term remaining                04/30/19                       Addison Tower Investments
                                                                                         12600 Northborough
              List the contract number of any                                            Suite 280
                    government contract                                                  Houston, TX 77067


 2.4.         State what the contract or                  Various printer/copiers
              lease is for and the nature of              x4 (detailed list can be
              the debtor's interest                       provided)

                  State the term remaining

              List the contract number of any                                            De Lage Landen Financial
                    government contract




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                            Page 1 of 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
                           Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 87 of 91
 Debtor 1 Legacy Measurement Solutions, Inc.                                                  Case number (if known)   19-32238
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.5.        State what the contract or                   Water dispenser
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            DS Waters of America
                                                                                      dba Kentwood Springs
             List the contract number of any                                          PO Box 660579
                   government contract                                                Dallas, TX 75266


 2.6.        State what the contract or                   Various copier/printers
             lease is for and the nature of               x25 (detailed list can be
             the debtor's interest                        provided)

                  State the term remaining
                                                                                      FPR Holdings LP
             List the contract number of any                                          8221 Tristar Drive
                   government contract                                                Irving, TX 75063


 2.7.        State what the contract or                   Real estate lease at
             lease is for and the nature of               14330 Evans Road,
             the debtor's interest                        Okarche, OK

                  State the term remaining                11/30/21

             List the contract number of any                                          Kudron Land & Development
                   government contract                                                Piedmont, OK 73078


 2.8.        State what the contract or                   Real estate lease at
             lease is for and the nature of               4331 Brantner Road,
             the debtor's interest                        DCP Yard, Colorado

                  State the term remaining                11/30/19
                                                                                      Lundvall Enterprise Inc.
             List the contract number of any                                          15487 WCR 46
                   government contract                                                La Salle, CO 80645


 2.9.        State what the contract or                   Real estate lease at
             lease is for and the nature of               6882 Parkway Drive,
             the debtor's interest                        Brookfield, OH

                  State the term remaining                06/30/26
                                                                                      P&M Parkway Associates
             List the contract number of any                                          1625 Dutch Lane
                   government contract                                                Hermitage, PA 16148


 2.10.       State what the contract or                   Real estate lease at
             lease is for and the nature of               10077 Grogans Mill,
             the debtor's interest                        Suite 200, The
                                                          Woodlands, TX               Parkwood Holding
                  State the term remaining                10/31/20                    17314 SH 249
                                                                                      Suite 115
             List the contract number of any                                          Houston, TX 77064
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 2 of 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                  Best Case Bankruptcy
                           Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 88 of 91
 Debtor 1 Legacy Measurement Solutions, Inc.                                                    Case number (if known)   19-32238
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                    government contract


 2.11.       State what the contract or                   Real estate lease at 10
             lease is for and the nature of               74th Street East,
             the debtor's interest                        Williston, ND

                  State the term remaining                11/30/19
                                                                                        Pat Helgeson
             List the contract number of any                                            13810 Ember Road
                   government contract                                                  Rapid City, SD 57702


 2.12.       State what the contract or                   Real estate lease at
             lease is for and the nature of               1324 N. Hearne Ave.,
             the debtor's interest                        Ste 210, Shreveport

                  State the term remaining                01/06/20                      Petroleum Square
                                                                                        330 Marshall St.
             List the contract number of any                                            Suite 200
                   government contract                                                  Shreveport, LA 71101


 2.13.       State what the contract or                   Postage Machine x3
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Pitney Bowes
             List the contract number of any                                            PO Box 371887
                   government contract                                                  Pittsburgh, PA 15250


 2.14.       State what the contract or                   Real estate lease at
             lease is for and the nature of               6884 Parkway Drive,
             the debtor's interest                        Brookfield, OH

                  State the term remaining                04/30/20
                                                                                        SBIBC LLC
             List the contract number of any                                            PO Box 268
                   government contract                                                  Brookfield, OH 44403


 2.15.       State what the contract or                   Forklift Model
             lease is for and the nature of               8FGU32-37329 -
             the debtor's interest                        Midland, TX

                  State the term remaining                08/01/22
                                                                                        Toyota Industries Commercial
             List the contract number of any                                            PO Box 660926
                   government contract                                                  Rice, TX 75155-0926


 2.16.       State what the contract or                   Water dispenser               Trealor
             lease is for and the nature of                                             dba Aqua Chill Gulf Coast
             the debtor's interest                                                      1312 S. Loop W.
                                                                                        Houston, TX 77054
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                           Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 89 of 91
 Debtor 1 Legacy Measurement Solutions, Inc.                                                    Case number (if known)   19-32238
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Sublease on Debtor's
             lease is for and the nature of               Lease at 10 74th Street
             the debtor's interest                        East, Williston, ND
                                                          58801; dates of
                                                          Sublease are
                                                          02/01/2019 through
                                                          11/30/2019
                                                          (Lessor is Pat
                                                          Hegleson)
                  State the term remaining                expires 11/30/2019
                                                                                        Trigger Energy, Inc.
             List the contract number of any                                            10 74th Street East
                   government contract                                                  Williston, ND 58801


 2.18.       State what the contract or                   Accounting Records in
             lease is for and the nature of               storage
             the debtor's interest

                  State the term remaining                                              U-Haul Moving & Storage
                                                                                        North Shreveport
             List the contract number of any                                            1605 N. Hearne
                   government contract                                                  Shreveport, LA 71107


 2.19.       State what the contract or                   Various Copier/Printers
             lease is for and the nature of               x3 (detailed list can be
             the debtor's interest                        provided)

                  State the term remaining
                                                                                        Wells Fargo Financial Leasing
             List the contract number of any                                            PO Box 10306
                   government contract                                                  Des Moines, IA 50306-0306




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 4
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 90 of 91
 Fill in this information to identify the case:

 Debtor name         Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32238
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      White Deer                        700 Louisiana Street                             Amegy Bank                      D       2.1
             Energy                            Suite 4770                                                                        E/F
                                               Houston, TX 77002
                                                                                                                                G
                                               Guarantor




Official Form 206H                                                      Schedule H: Your Codebtors                                           Page 1 of 1
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                         Case 19-32238 Document 2 Filed in TXSB on 04/22/19 Page 91 of 91




 Fill in this information to identify the case:

 Debtor name         Legacy Measurement Solutions, Inc.

 United States Bankruptcy Court for the:            SOUTHERN DISTRICT OF TEXAS

 Case number (if known)         19-32238
                                                                                                                                 Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                         12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

                 Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

                 Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

                 Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

                 Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

                 Schedule H: Codebtors (Official Form 206H)

                 Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
                 Amended Schedule
                 Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
                 Other document that requires a declaration

       I declare under penalty of perjury that the foregoing is true and correct.

        Executed on          April 22, 2019                          X /s/ Joe Compofelice
                                                                       Signature of individual signing on behalf of debtor

                                                                       Joe Compofelice
                                                                       Printed name

                                                                       CEO & Board Member
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996-2017 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
